OMB APPROVAL OMB Number:3235-0582 Expires:January 31, 2015 Estimated average burden hours per response7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 West Michigan Street, Milwaukee, WI (Address of principal executive offices) (Zip code) Constance Dye Shannon 803 West Michigan Street, Milwaukee, WI 53233 (Name and address of agent for service) Registrant's telephone number, including area code:(414) 299-2295 Date of fiscal year end:October 31 Date of reporting period:July 1, 2012 - June 30, 2013 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Proxy Voting Records 361 Absolute Alpha Fund Reporting Period:7/1/12 to 6/30/13 # Mgt Date/Type Ballot Issue Description Security Ticker Mgmt Rec Vote Cast Proponent 1 8/1/2012 SINA.com G81477104 SINA 1 RE-ELECTION OF YAN WANG AS A DIRECTOR OF THE COMPANY. YES YES Mgmt 2 RE-ELECTION OF SONG-YI ZHANG AS A DIRECTOR OF THE COMPANY. YES YES Mgmt 3 RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS ZHONG TIAN CPAS LIMITED COMPANY AS THE INDEPENDENT AUDITORS OF THE COMPANY. FOR FOR Mgmt S4. AS A SPECIAL RESOULTION, APPROVAL OF THE AMENDMENT OF ARTICLE 71 SET FORTH IN THE SECOND AMENDED AND RESTATED ARTICLES OF ASSOCIATION OF THE COMPANY BY ADOPTING THE THIRD AMENDED AND RESTATED ARTICLES OF ASSOCIATION OF THE COMPANY. FOR FOR Mgmt 2 9/20/2012 VIASAT INC 92552V100 VSAT 1 DIRECTOR ROBERT JOHNSON FOR FOR Mgmt JOHN STENBIT FOR FOR Mgmt 2 RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS VIASAT'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FOR Mgmt 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION FOR FOR Mgmt 4 APPROVAL OF AMENDMENT TO THE 1 FOR FOR Mgmt 3 9/12/2012 Allot Communications LTD IL0010996549 ALLT 1A TO REELECT RAMI HADAR, OUR PRESIDENT AND CHIEF EXECUTIVE OFFICER, AS A CLASS III DIRECTOR, TO SERVE UNTIL THE 2, OR UNTIL HIS OFFICE IS VACATED IN ACCORDANCE WITH THE COMPANY'S ARTICLES OF ASSOCIATION OR THE ISRAELI COMPANIES LAW. FOR FOR Mgmt 1B TO REELECT YIGAL JACOBY AS A CLASS III DIRECTOR, TO SERVE UNTIL THE 2, OR UNTIL HIS OFFICE IS VACATED IN ACCORDANCE WITH THE COMPANY'S ARTICLES OF ASSOCIATION OR THE ISRAELI COMPANIES LAW. FOR FOR Mgmt 2 TO REELECT NURIT BENJAMINI AS AN OUTSIDE DIRECTOR OF THE COMPANY, TO SERVE FOR A TERM OF THREE YEARS COMMENCING ON FEBRUARY 21, 2013. FOR FOR Mgmt 3A TO APPROVE THE OTHER DIRECTORS RECOMMENDED CASH COMPENSATION. FOR FOR Mgmt 3B TO GRANT TO EACH OTHER DIRECTOR OPTIONS TO PURCHASE 30,, SUBJECT TO HIS/HER REELECTION. FOR FOR Mgmt 3C TO AMEND THE 2 FOR FOR Mgmt 4A TO APPROVE THAT THE CASH COMPENSATION TO BE PAID BY THE COMPANY TO OUR OUTSIDE DIRECTORS SHALL BE COMPENSATION IN THE FORM OF AN ANNUAL FEE EQUAL TO THE MINIMUM APPLICABLE FEE UNDER THE APPLICABLE REGULATIONS AND A PER MEETING ATTENDANCE FEE AS DESCRIBED IN PROPOSAL 3A IN THE PROXY STATEMENT. FOR FOR Mgmt 4B TO APPROVE THAT IN THE EVENT PROPOSAL 3A IS NOT APPROVED THE ANNUAL AND PER MEETING ATTENDANCE FEE FOR OUTSIDE DIRECTORS SHALL BE EQUAL TO THE MINIMUM STATUTORY AMOUNT APPLICABLE TO COMPANIES OF OUR SIZE AS SET FORTH IN THE APPLICABLE REGULATIONS. FOR FOR Mgmt 4C TO APPROVE THAT THE EQUITY COMPENSATION TO BE PROVIDED BY THE COMPANY TO OUR OUTSIDE DIRECTORS SHALL BE DETERMINED APPLYING THE SAME RULES AS THOSE USED TO DETERMINE THE EQUITY COMPENSATION OF OUR OTHER DIRECTORS. FOR FOR Mgmt 4D TO AMEND THE 2 FOR FOR Mgmt 5A TO INCREASE RAMI HADAR'S MONTHLY BASE SALARY FROM NIS 62,,, 2012. FOR FOR Mgmt 5B TO GRANT A BONUS TO RAMI HADAR IN THE AMOUNT OF NIS 187,500. FOR FOR Mgmt 5C TO GRANT RAMI HADAR OPTIONS TO PURCHASE 100, FOR FOR Mgmt 6 TO APPROVE AN AMENDMENT TO THE COMPANY'S ARTICLES OF ASSOCIATION TO CONFORM THE INDEMNIFICATION PROVISIONS TO A RECENT AMENDMENT TO ISRAELI CORPORATE LAW. FOR FOR Mgmt 7 IF PROPOSAL 6 IS APPROVED, TO APPROVE THE COMPANY'S AMENDING AND RESTATING THE INDEMNIFICATION AGREEMENT WITH EACH OF OUR DIRECTORS. FOR FOR Mgmt 8 TO APPROVE THE REAPPOINTMENT OF KOST FORER GABBAY & KASIERER, A MEMBER OF ERNST & YOUNG GLOBAL, AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2, UPON RECOMMENDATION OF THE AUDIT COMMITTEE, TO FIX THE REMUNERATION OF SAID INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. FOR FOR Mgmt 4 9/12/2012 TEVA PHARMACEUTICAL INDUSTRIES LTD TEVA 1 TO APPROVE THE RESOLUTION OF THE BOARD OF DIRECTORS TO DECLARE AND DISTRIBUTE THE CASH DIVIDENDS FOR THE YEAR ENDED DECEMBER 31, 2011, PAID IN FOUR INSTALLMENTS IN AN AGGREGATE AMOUNT OF NIS 3.40 (APPROXIMATELY US$0.95, ACCORDING TO THE APPLICABLE EXCHANGE RATES PER ORDINARY SHARE (OR ADS). FOR FOR Mgmt 2A. ELECTION OF DIRECTOR: DR. PHILLIP FROST FOR FOR Mgmt 2B. ELECTION OF DIRECTOR: MR. ROGER ABRAVANEL FOR FOR Mgmt 2C. ELECTION OF DIRECTOR: PROF. RICHARD A. LERNER FOR FOR Mgmt 2D. ELECTION OF DIRECTOR: MS. GALIA MAOR FOR FOR Mgmt 2E. ELECTION OF DIRECTOR: MR. EREZ VIGODMAN FOR FOR Mgmt 3A. TO APPROVE THE PAYMENT TO EACH OF THE COMPANY'S DIRECTORS, OTHER THAN THE CHAIRMAN AND THE VICE CHAIRMAN OF THE BOARD OF DIRECTORS, OF AN ANNUAL FEE IN THE NIS EQUIVALENT OF US$190,000 (ACCORDING TO THE EXCHANGE RATE ON THE DATE OF APPROVAL BY SHAREHOLDERS) PLUS VAT (AS APPLICABLE) PLUS A PER MEETING FEE OF US$2,000 (ACCORDING TO THE EXCHANGE RATE ON THE DATE OF APPROVAL BY SHAREHOLDERS) PLUS VAT (AS APPLICABLE). SUCH PAYMENTS WILL BE ADJUSTED BASED ON THE ISRAELI CONSUMER PRICE INDEX SUBSEQUENT TO THE DATE OF APPROVAL BY SHAREHOLDERS. FOR FOR Mgmt 3B. TO APPROVE THE REIMBURSEMENT AND REMUNERATION FOR DR. PHILLIP FROST, CHAIRMAN OF THE BOARD OF DIRECTORS, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. FOR FOR Mgmt 3C. TO APPROVE PAYMENT TO PROF. MOSHE MANY, FOR HIS SERVICE AS VICE CHAIRMAN OF THE BOARD OF DIRECTORS, OF AN ANNUAL FEE IN THE NIS EQUIVALENT OF US$400,000 (ACCORDING TO THE EXCHANGE RATE ON THE DATE OF APPROVAL BY SHAREHOLDERS) PLUS VAT (AS APPLICABLE), FOR SUCH TIME AS PROF. MANY CONTINUES TO SERVE AS VICE CHAIRMAN OF THE BOARD OF DIRECTORS. SUCH PAYMENT WILL BE ADJUSTED BASED ON THE ISRAELI CONSUMER PRICE INDEX SUBSEQUENT TO THE DATE OF APPROVAL BY SHAREHOLDERS. FOR FOR Mgmt 4 TO APPROVE CERTAIN AMENDMENTS TO THE COMPANY'S ARTICLES OF ASSOCIATION IN THE MANNER DESCRIBED IN THE COMPANY'S PROXY STATEMENT AND AS REFLECTED IN THE AMENDED ARTICLES OF ASSOCIATION ATTACHED THERETO. FOR FOR Mgmt 5 TO APPROVE INDEMNIFICATION AND RELEASE AGREEMENTS FOR THE DIRECTORS OF THE COMPANY. FOR FOR Mgmt 6 TO APPOINT KESSELMAN & KESSELMAN, A MEMBER OF PRICEWATERHOUSECOOPERS INTERNATIONAL LTD., AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM UNTIL THE 2, PROVIDED SUCH COMPENSATION IS ALSO APPROVED BY THE AUDIT COMMITTEE. FOR FOR Mgmt 5 3/5/2013 QUALCOMM, Inc. QCOM 1A ELECTION OF DIRECTOR: BARBARA T. ALEXANDER For For Mgmt 1B ELECTION OF DIRECTOR: DONALD G. CRUICKSHANK For For Mgmt 1C ELECTION OF DIRECTOR: RAYMOND V. DITTAMORE For For Mgmt 1D ELECTION OF DIRECTOR: SUSAN HOCKFIELD For For Mgmt 1E ELECTION OF DIRECTOR: THOMAS W. HORTON For For Mgmt 1F ELECTION OF DIRECTOR: PAUL E. JACOBS For For Mgmt 1G ELECTION OF DIRECTOR: SHERRY LANSING For For Mgmt 1H ELECTION OF DIRECTOR: DUANE A. NELLES For For Mgmt 1I ELECTION OF DIRECTOR: FRANCISCO ROS For For Mgmt 1J ELECTION OF DIRECTOR: BRENT SCOWCROFT For For Mgmt 1K ELECTION OF DIRECTOR: MARC I. STERN For For Mgmt 2 TO APPROVE THE 2006 LONG-TERM INCENTIVE PLAN, AS AMENDED, WHICH INCLUDES AN INCREASE IN THE SHARE RESERVE BY 90,000,000 SHARES. For For Mgmt 3 TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT PUBLIC ACCOUNTANTS FOR OUR FISCAL YEAR ENDING SEPTEMBER 29, 2013. For For Mgmt 4 ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. For For Mgmt 6 3/13/2013 Franklin Resources, Inc. BEN 1A. ELECTION OF DIRECTOR: SAMUEL H. ARMACOST For For Mgmt 1B. ELECTION OF DIRECTOR: PETER K. BARKER For For Mgmt 1C. ELECTION OF DIRECTOR: CHARLES CROCKER For For Mgmt 1D. ELECTION OF DIRECTOR: CHARLES B. JOHNSON For For Mgmt 1E. ELECTION OF DIRECTOR: GREGORY E. JOHNSON For For Mgmt 1F. ELECTION OF DIRECTOR: RUPERT H. JOHNSON, JR. For For Mgmt 1G. ELECTION OF DIRECTOR: MARK C. PIGOTT For For Mgmt 1H. ELECTION OF DIRECTOR: CHUTTA RATNATHICAM For For Mgmt 1I. ELECTION OF DIRECTOR: LAURA STEIN For For Mgmt 1J. ELECTION OF DIRECTOR: ANNE M. TATLOCK For For Mgmt 1K. ELECTION OF DIRECTOR: GEOFFREY Y. YANG For For Mgmt 2 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING SEPTEMBER 30, 2013. For For Mgmt 3 STOCKHOLDER PROPOSAL ON GENOCIDE-FREE INVESTING. Against Against Mgmt 7 4/23/2013 SunTrust Banks, Inc. STI 1A. ELECTION OF DIRECTOR: ROBERT M. BEALL, II For For Mgmt 1B. ELECTION OF DIRECTOR: ALSTON D. CORRELL For For Mgmt 1C. ELECTION OF DIRECTOR: JEFFREY C. CROWE For For Mgmt 1D. ELECTION OF DIRECTOR: DAVID H. HUGHES For For Mgmt 1E. ELECTION OF DIRECTOR: M. DOUGLAS IVESTER For For Mgmt 1F. ELECTION OF DIRECTOR: KYLE PRECHTL LEGG For For Mgmt 1G. ELECTION OF DIRECTOR: WILLIAM A. LINNENBRINGER For For Mgmt 1H. ELECTION OF DIRECTOR: DONNA S. MOREA For For Mgmt 1I. ELECTION OF DIRECTOR: DAVID M. RATCLIFFE For For Mgmt 1J. ELECTION OF DIRECTOR: WILLIAM H. ROGERS, JR. For For Mgmt 1K. ELECTION OF DIRECTOR: FRANK W. SCRUGGS For For Mgmt 1L. ELECTION OF DIRECTOR: THOMAS R. WATJEN For For Mgmt 1M. ELECTION OF DIRECTOR: DR. PHAIL WYNN, JR. For For Mgmt 2 ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. For For Mgmt 3 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS FOR 2013. For For Mgmt 8 4/30/2013 United States Steel Corp. X 1A. ELECTION OF CLASS III DIRECTOR: DAN O. DINGES For For Mgmt 1B. ELECTION OF CLASS III DIRECTOR: JOHN G. DROSDICK For For Mgmt 1C. ELECTION OF CLASS III DIRECTOR: JOHN J. ENGEL For For Mgmt 1D. ELECTION OF CLASS III DIRECTOR: CHARLES R. LEE For For Mgmt 1E. ELECTION OF CLASS II DIRECTOR: THOMAS W. LASORDA For For Mgmt 2 RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM For For Mgmt 3 APPROVAL, IN A NON-BINDING ADVISORY VOTE, OF THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS For For Mgmt 4 SHAREHOLDER PROPOSAL RECOMMENDING THE ELIMINATION OF THE CLASSIFIED BOARD OF DIRECTORS Against Against Mgmt 9 5/1/2013 AUXILIUM PHARM 05334D107 AUXL 1 DIRECTOR For For Mgmt ROLF A. CLASSON For For Mgmt ADRIAN ADAMS For For Mgmt PETER C. BRANDT For For Mgmt OLIVER S. FETZER, PH.D. For For Mgmt PAUL A. FRIEDMAN, M.D. For For Mgmt NANCY S. LURKER For For Mgmt WILLIAM T. MCKEE For For Mgmt 2 TO RATIFY THE SELECTION BY THE AUDIT AND COMPLIANCE COMMITTEE OF THE COMPANY'S BOARD OF DIRECTORS OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. For For Mgmt 3 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION PAID TO OUR NAMED EXECUTIVE OFFICERS, AS DISCLOSED PURSUANT TO THE COMPENSATION DISCLOSURE RULES OF THE SECURITIES AND EXCHANGE COMMISSION, INCLUDING THE COMPENSATION DISCUSSION AND ANALYSIS, THE COMPENSATION TABLES AND ANY RELATED MATERIALS DISCLOSED IN THIS PROXY STATEMENT FOR THE COMPANY'S 2 For For Mgmt 10 4/23/2013 SunTrust Banks, Inc. STI 1A. ELECTION OF DIRECTOR: ROBERT M. BEALL, II For For Mgmt 1B. ELECTION OF DIRECTOR: ALSTON D. CORRELL For For Mgmt 1C. ELECTION OF DIRECTOR: JEFFREY C. CROWE For For Mgmt 1D. ELECTION OF DIRECTOR: DAVID H. HUGHES For For Mgmt 1E. ELECTION OF DIRECTOR: M. DOUGLAS IVESTER For For Mgmt 1F. ELECTION OF DIRECTOR: KYLE PRECHTL LEGG For For Mgmt 1G. ELECTION OF DIRECTOR: WILLIAM A. LINNENBRINGER For For Mgmt 1H. ELECTION OF DIRECTOR: DONNA S. MOREA For For Mgmt 1I. ELECTION OF DIRECTOR: DAVID M. RATCLIFFE For For Mgmt 1J. ELECTION OF DIRECTOR: WILLIAM H. ROGERS, JR. For For Mgmt 1K. ELECTION OF DIRECTOR: FRANK W. SCRUGGS For For Mgmt 1L. ELECTION OF DIRECTOR: THOMAS R. WATJEN For For Mgmt 1M. ELECTION OF DIRECTOR: DR. PHAIL WYNN, JR. For For Mgmt 2 ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. For For Mgmt 3 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS FOR 2013. For For Mgmt 11 4/16/2013 U.S. Bancorp USB 1A. ELECTION OF DIRECTOR: DOUGLAS M. BAKER, JR. For For Mgmt 1B. ELECTION OF DIRECTOR: Y. MARC BELTON For For Mgmt 1C. ELECTION OF DIRECTOR: VICTORIA BUYNISKI GLUCKMAN For For Mgmt 1D. ELECTION OF DIRECTOR: ARTHUR D. COLLINS, JR. For For Mgmt 1E. ELECTION OF DIRECTOR: RICHARD K. DAVIS For For Mgmt 1F. ELECTION OF DIRECTOR: ROLAND A. HERNANDEZ For For Mgmt 1G. ELECTION OF DIRECTOR: DOREEN WOO HO For For Mgmt 1H. ELECTION OF DIRECTOR: JOEL W. JOHNSON For For Mgmt 1I. ELECTION OF DIRECTOR: OLIVIA F. KIRTLEY For For Mgmt 1J. ELECTION OF DIRECTOR: JERRY W. LEVIN For For Mgmt 1K. ELECTION OF DIRECTOR: DAVID B. O'MALEY For For Mgmt 1L. ELECTION OF DIRECTOR: O'DELL M. OWENS, M.D., M.P.H. For For Mgmt 1M. ELECTION OF DIRECTOR: CRAIG D. SCHNUCK For For Mgmt 1N. ELECTION OF DIRECTOR: PATRICK T. STOKES For For Mgmt 2 RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT AUDITOR FOR THE 2 For For Mgmt 3 ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR EXECUTIVES DISCLOSED IN THE PROXY STATEMENT. For For Mgmt 4 SHAREHOLDER PROPOSAL: ADOPTION OF A POLICY REQUIRING THAT THE CHAIRMAN OF THE BOARD BE AN INDEPENDENT DIRECTOR. Against Against Mgmt 12 4/25/2013 Sensient Technologies Corp. 81725T100 SXT DIRECTOR 1) HANK BROWN For For Mgmt 2) EDWARD H. CICHURSKI For For Mgmt 3) FERGUS M. CLYDESDALE For For Mgmt 4) JAMES A.D. CROFT For For Mgmt 5) WILLIAM V. HICKEY For For Mgmt 6) KENNETH P. MANNING For For Mgmt 7) PAUL MANNING For For Mgmt 8) ELAINE R. WEDRAL For For Mgmt 9) ESSIE WHITELAW For For Mgmt PROPOSAL TO APPROVE THE COMPENSATION PAID TO SENSIENT'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED PURSUANT TO ITEM -K, INCLUDING THE COMPENSATION DISCUSSION AND ANALYSIS, COMPENSATION TABLES AND NARRATIVE DISCUSSION IN THE ACCOMPANYING PROXY STATEMENT. For For Mgmt PROPOSAL THAT SENSIENT'S SHAREHOLDERS APPROVE THE COMPANY'S AMENDED AND RESTATED 2 For For Mgmt PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP, CERTIFIED PUBLIC ACCOUNTANTS, AS THE INDEPENDENT AUDITORS OF THE COMPANY FOR 2013. For For Mgmt 13 5/10/2013 Cooper Tire & Rubber Co. CTB DIRECTOR 1) ROY V. ARMES For For Mgmt 2) THOMAS P. CAPO For For Mgmt 3) STEVEN M. CHAPMAN For For Mgmt 4) JOHN J. HOLLAND For For Mgmt 5) JOHN F. MEIER For For Mgmt 6) CYNTHIA A. NIEKAMP For For Mgmt 7) JOHN H. SHUEY For For Mgmt 8) RICHARD L. WAMBOLD For For Mgmt 9) ROBERT D. WELDING For For Mgmt TO RATIFY THE SELECTION OF THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2013. For For Mgmt TO APPROVE, BY NON-BINDING VOTE, NAMED EXECUTIVE OFFICER COMPENSATION. For For Mgmt 14 5/2/2013 Stillwater Mining Co. 86074Q102 SWC Election of Directors 1 CRAIG L. FULLER For For Mgmt PATRICK M. JAMES For For Mgmt STEVEN S. LUCAS For For Mgmt MICHAEL S. PARRETT For For Mgmt FRANCIS R. MCALLISTER For For Mgmt SHERYL K. PRESSLER For For Mgmt GARY A. SUGAR For For Mgmt GEORGE M. BEE For For Mgmt 2 TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED ACCOUNTING FIRM FOR 2013. For For Mgmt 3 AN ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. For For Mgmt 4 SHAREHOLDER-PROPOSED BY-LAW AMENDMENT TO REQUIRE SUPERMAJORITY VOTING FOR CERTAIN BOARD ACTIONS. Against Against Mgmt 15 4/30/2013 Chubb Corp. (The) CB 1A) ELECTION OF DIRECTOR: ZOE BAIRD BUDINGER For For Mgmt 1B) ELECTION OF DIRECTOR: SHEILA P. BURKE For For Mgmt 1C) ELECTION OF DIRECTOR: JAMES I. CASH, JR. For For Mgmt 1D) ELECTION OF DIRECTOR: JOHN D. FINNEGAN For For Mgmt 1E) ELECTION OF DIRECTOR: LAWRENCE W. KELLNER For For Mgmt 1F) ELECTION OF DIRECTOR: MARTIN G. MCGUINN For For Mgmt 1G) ELECTION OF DIRECTOR: LAWRENCE M. SMALL For For Mgmt 1H) ELECTION OF DIRECTOR: JESS SODERBERG For For Mgmt 1I) ELECTION OF DIRECTOR: DANIEL E. SOMERS For For Mgmt 1J) ELECTION OF DIRECTOR: WILLIAM C. WELDON For For Mgmt 1K) ELECTION OF DIRECTOR: JAMES M. ZIMMERMAN For For Mgmt 1L) ELECTION OF DIRECTOR: ALFRED W. ZOLLAR For For Mgmt 2 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITOR. For For Mgmt 3 ADVISORY VOTE ON THE COMPENSATION PAID TO THE CORPORATION'S NAMED EXECUTIVE OFFICERS. For For Mgmt 4 SHAREHOLDER PROPOSAL REGARDING POLITICAL CONTRIBUTIONS AND RELATED EXPENDITURES. Against Against Mgmt 5 SHAREHOLDER PROPOSAL REGARDING PREPARATION OF AN ANNUAL SUSTAINABILITY REPORT. Against Against Mgmt 16 5/3/2013 Louisiana-Pacific Corp. LPX 1 DIRECTOR LIZANNE C. GOTTUNG For For Mgmt DUSTAN E. MCCOY For For Mgmt COLIN D. WATSON For For Mgmt 2 RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS LP'S INDEPENDENT AUDITOR FOR 2013. For For Mgmt 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION. For For Mgmt 4 APPROVAL OF THE LOUISIANA PACIFIC CORPORATION 2 For For Mgmt 17 5/2/2013 Capital One Financial Corp. 14040H105 COF 1A. ELECTION OF DIRECTOR: RICHARD D. FAIRBANK For For Mgmt 1B. ELECTION OF DIRECTOR: W. RONALD DIETZ For For Mgmt 1C. ELECTION OF DIRECTOR: LEWIS HAY, III For For Mgmt 1D. ELECTION OF DIRECTOR: BENJAMIN P. JENKINS, III For For Mgmt 1E. ELECTION OF DIRECTOR: PETER E. RASKIND For For Mgmt 1F. ELECTION OF DIRECTOR: MAYO A. SHATTUCK III For For Mgmt 1G. ELECTION OF DIRECTOR: BRADFORD H. WARNER For For Mgmt 1H. ELECTION OF DIRECTOR: CATHERINE G. WEST For For Mgmt 2 RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS OF CAPITAL ONE FOR 2013. For For Mgmt 3 ADVISORY APPROVAL OF CAPITAL ONE'S 2 For For Mgmt 4A. APPROVAL OF AMENDMENTS TO RESTATED CERTIFICATE OF INCORPORATION: FUTURE AMENDMENTS TO THE AMENDED AND RESTATED BYLAWS AND THE RESTATED CERTIFICATE OF INCORPORATION. For For Mgmt 4B. APPROVAL OF AMENDMENTS TO RESTATED CERTIFICATE OF INCORPORATION: REMOVING ANY DIRECTOR FROM OFFICE. For For Mgmt 4C. APPROVAL OF AMENDMENTS TO RESTATED CERTIFICATE OF INCORPORATION: CERTAIN BUSINESS COMBINATIONS. For For Mgmt 18 5/9/2013 Express Scripts Holding Co. EPR 1A. ELECTION OF DIRECTOR: GARY G. BENANAV For For Mgmt 1B. ELECTION OF DIRECTOR: MAURA C. BREEN For For Mgmt 1C. ELECTION OF DIRECTOR: WILLIAM J. DELANEY For For Mgmt 1D. ELECTION OF DIRECTOR: NICHOLAS J. LAHOWCHIC For For Mgmt 1E. ELECTION OF DIRECTOR: THOMAS P. MAC MAHON For For Mgmt 1F. ELECTION OF DIRECTOR: FRANK MERGENTHALER For For Mgmt 1G. ELECTION OF DIRECTOR: WOODROW A. MYERS, JR., MD For For Mgmt 1H. ELECTION OF DIRECTOR: JOHN O. PARKER, JR. For For Mgmt 1I. ELECTION OF DIRECTOR: GEORGE PAZ For For Mgmt 1J. ELECTION OF DIRECTOR: WILLIAM L. ROPER, MD, MPH For For Mgmt 1K. ELECTION OF DIRECTOR: SAMUEL K. SKINNER For For Mgmt 1L. ELECTION OF DIRECTOR: SEYMOUR STERNBERG For For Mgmt 2 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS. For For Mgmt 3 TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION. For For Mgmt 19 5/14/2013 First Republic Bank 2761917Q 1 DIRECTOR JAMES H. HERBERT, II For For Mgmt K. AUGUST-DEWILDE For For Mgmt THOMAS J. BARRACK, JR. For For Mgmt F.J. FAHRENKOPF, JR. For For Mgmt WILLIAM E. FORD For For Mgmt L. MARTIN GIBBS For For Mgmt SANDRA R. HERNANDEZ For For Mgmt PAMELA J. JOYNER For For Mgmt REYNOLD LEVY For For Mgmt JODY S. LINDELL For For Mgmt GEORGE G.C. PARKER For For Mgmt 2 TO RATIFY THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. For For Mgmt 3 TO APPROVE, BY ADVISORY (NON-BINDING) VOTE, THE COMPENSATION OF OUR EXECUTIVE OFFICERS (A "SAY ON PAY" VOTE). For For Mgmt 20 5/8/2013 Bank of America Corp. BAC For For Mgmt 1A. ELECTION OF DIRECTOR: SHARON L. ALLEN For For Mgmt 1B. ELECTION OF DIRECTOR: SUSAN S. BIES For For Mgmt 1C. ELECTION OF DIRECTOR: JACK O. BOVENDER, JR. For For Mgmt 1D. ELECTION OF DIRECTOR: FRANK P. BRAMBLE, SR. For For Mgmt 1E. ELECTION OF DIRECTOR: ARNOLD W. DONALD For For Mgmt 1F. ELECTION OF DIRECTOR: CHARLES K. GIFFORD For For Mgmt 1G. ELECTION OF DIRECTOR: CHARLES O. HOLLIDAY, JR. For For Mgmt 1H. ELECTION OF DIRECTOR: LINDA P. HUDSON For For Mgmt 1I. ELECTION OF DIRECTOR: MONICA C. LOZANO For For Mgmt 1J. ELECTION OF DIRECTOR: THOMAS J. MAY For For Mgmt 1K. ELECTION OF DIRECTOR: BRIAN T. MOYNIHAN For For Mgmt 1L. ELECTION OF DIRECTOR: LIONEL L. NOWELL, III For For Mgmt 1M. ELECTION OF DIRECTOR: R. DAVID YOST For For Mgmt 2 AN ADVISORY (NON-BINDING) VOTE TO APPROVE EXECUTIVE COMPENSATION (SAY ON PAY). For For Mgmt 3 RATIFICATION OF THE APPOINTMENT OF THE REGISTERED INDEPENDENT PUBLIC ACCOUNTING FIRM FOR 2013. Against Against Mgmt 4 STOCKHOLDER PROPOSAL - REPORT ON POLITICAL CONTRIBUTIONS. Against Against Mgmt 5 STOCKHOLDER PROPOSAL - PROXY ACCESS. Against Against Mgmt 6 STOCKHOLDER PROPOSAL - MULTIPLE BOARD SERVICE. Against Against Mgmt 7 STOCKHOLDER PROPOSAL - POLITICAL CONTRIBUTIONS. Against Against Mgmt 8 STOCKHOLDER PROPOSAL - MORTGAGE SERVICING. Against Against Mgmt 21 5/8/2013 Fairchild Semiconductor Intl, Inc. FCS ELECTION OF DIRECTOR: CHARLES P. CARINALLI For For Mgmt ELECTION OF DIRECTOR: RANDY W. CARSON For For Mgmt ELECTION OF DIRECTOR: TERRY A. KLEBE For For Mgmt ELECTION OF DIRECTOR: ANTHONY LEAR For For Mgmt ELECTION OF DIRECTOR: THOMAS L. MAGNANTI For For Mgmt ELECTION OF DIRECTOR: KEVIN J. MCGARITY For For Mgmt ELECTION OF DIRECTOR: BRYAN R. ROUB For For Mgmt ELECTION OF DIRECTOR: RONALD W. SHELLY For For Mgmt ELECTION OF DIRECTOR: MARK S. THOMPSON For For Mgmt 2 PROPOSAL TO APPROVE AN AMENDMENT TO THE FAIRCHILD SEMICONDUCTOR 2 For For Mgmt 3 PROPOSAL TO APPROVE AN ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION. For For Mgmt 4 PROPOSAL TO RATIFY INDEPENDENT PUBLIC ACCOUNTING FIRM FOR 2013. For For Mgmt 22 5/8/2013 Hospira, Inc. HSP 1A. ELECTION OF DIRECTOR: CONNIE R. CURRAN For For Mgmt 1B. ELECTION OF DIRECTOR: WILLIAM G. DEMPSEY For For Mgmt 1C. ELECTION OF DIRECTOR: DENNIS M. FENTON For For Mgmt 1D. ELECTION OF DIRECTOR: HEINO VON PRONDZYNSKI For For Mgmt 1E. ELECTION OF DIRECTOR: MARK F. WHEELER For For Mgmt 2 ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. For For Mgmt 3 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS AUDITORS FOR HOSPIRA FOR 2013. THE BOARD OF DIRECTORS RECOMMENDS YOU VOTE "AGAINST" THE FOLLOWING PROPOSAL 4. For For Mgmt 4 SHAREHOLDER PROPOSAL - WRITTEN CONSENT. Against Against Mgmt 23 5/14/2013 Select Comfort Corp. 81616X103 SCSS 1A. ELECTION OF DIRECTOR: MICHAEL J. HARRISON For For Mgmt 1B. ELECTION OF DIRECTOR: SHELLY R. IBACH For For Mgmt 1C. ELECTION OF DIRECTOR: DAVID T. KOLLAT For For Mgmt 2 VOTE ON A PROPOSED AMENDMENT TO THE SELECT COMFORT CORPORATION AMENDED AND RESTATED 2,500,000 SHARES. For For Mgmt 3 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. For For Mgmt 4 ADVISORY VOTE ON THE RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 28, 2013. For For Mgmt 24 4/26/2013 Credit Suisse Group ADR CS 1B CONSULTATIVE VOTE ON THE 2 For For Mgmt 1C APPROVAL OF THE 2, THE PARENT COMPANY'S 2'S 2 For For Mgmt 2 DISCHARGE OF THE ACTS OF THE MEMBERS OF THE BOARD OF DIRECTORS AND EXECUTIVE BOARD For For Mgmt 3A RESOLUTION ON THE APPROPRIATION OF RETAINED EARNINGS For For Mgmt 3B RESOLUTION ON THE DISTRIBUTION AGAINST RESERVES FROM CAPITAL CONTRIBUTIONS IN SHARES AND IN CASH For For Mgmt 4A CHANGES IN SHARE CAPITAL: INCREASE IN, AMENDMENT TO AND EXTENSION OF AUTHORIZED CAPITAL For For Mgmt 4B CHANGES IN SHARE CAPITAL: INCREASE IN CONDITIONAL CAPITAL FOR EMPLOYEE SHARES For For Mgmt 5 OTHER AMENDMENTS TO THE ARTICLES OF ASSOCIATION (QUORUM OF THE BOARD OF DIRECTORS) For For Mgmt 6A1 RE-ELECTION OF NOREEN DOYLE TO THE BOARD OF DIRECTOR For For Mgmt 6A2 RE-ELECTION OF JASSIM BIN HAMAD J.J. AL THANI TO THE BOARD OF DIRECTOR For For Mgmt 6A3 ELECTION OF KAI S. NARGOLWALA TO THE BOARD OF DIRECTOR For For Mgmt 6B ELECTION OF THE INDEPENDENT AUDITORS For For Mgmt 6C ELECTION OF THE SPECIAL AUDITORS For For Mgmt 7 IF VOTING OR ELECTIONS TAKE PLACE ON PROPOSALS SUBMITTED DURING THE ANNUAL GENERAL MEETING ITSELF AS DEFINED IN ART. 700 PARAS. 3 AND 4 OF THE SWISS CODE OF OBLIGATIONS, I HEREBY INSTRUCT THE INDEPENDENT PROXY TO VOTE IN FAVOR OF THE PROPOSAL OF THE BOARD OF DIRECTORS. For For Mgmt 25 5/2/2013 Goldcorp, Inc. GG DIRECTOR For For Mgmt 1) JOHN P. BELL For For Mgmt 2) BEVERLEY A. BRISCOE For For Mgmt 3) PETER J. DEY For For Mgmt 4) DOUGLAS M. HOLTBY For For Mgmt 5) CHARLES A. JEANNES For For Mgmt 6) P. RANDY REIFEL For For Mgmt 7) A. DAN ROVIG For For Mgmt 8) IAN W. TELFER For For Mgmt 9) BLANCA TREVIÑO For For Mgmt KENNETH F. WILLIAMSON For For Mgmt B IN RESPECT OF THE APPOINTMENT OF DELOITTE LLP, INDEPENDENT REGISTERED CHARTERED ACCOUNTANTS, AS AUDITORS OF THE COMPANY AND AUTHORIZING THE DIRECTORS TO FIX THEIR REMUNERATION; For For Mgmt C A RESOLUTION APPROVING CERTAIN AMENDMENTS TO THE RESTRICTED SHARE UNIT PLAN OF THE COMPANY; For For Mgmt D A NON-BINDING ADVISORY RESOLUTION ACCEPTING THE COMPANY'S APPROACH TO EXECUTIVE COMPENSATION. For For Mgmt 26 4/30/2013 Suncor Energy, Inc. SU 1 DIRECTOR MEL E. BENSON For For Mgmt DOMINIC D'ALESSANDRO For For Mgmt JOHN T. FERGUSON For For Mgmt W. DOUGLAS FORD For For Mgmt PAUL HASELDONCKX For For Mgmt JOHN R. HUFF For For Mgmt JACQUES LAMARRE For For Mgmt MAUREEN MCCAW For For Mgmt MICHAEL W. O'BRIEN For For Mgmt JAMES W. SIMPSON For For Mgmt EIRA M. THOMAS For For Mgmt STEVEN W. WILLIAMS For For Mgmt 2 RE-APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS AUDITOR OF SUNCOR ENERGY INC. FOR THE ENSUING YEAR AND AUTHORIZE THE DIRECTORS TO FIX THEIR REMUNERATION AS SUCH. For For Mgmt 3 TO APPROVE THE INCREASE IN THE NUMBER OF COMMON SHARES OF SUNCOR ENERGY INC. RESERVED FOR ISSUANCE PURSUANT TO THE SUNCOR ENERGY INC. STOCK OPTION PLAN BY AN ADDITIONAL 23,000,, AS DESCRIBED IN THE ACCOMPANYING MANAGEMENT PROXY CIRCULAR. For For Mgmt 4 TO ACCEPT THE APPROACH TO EXECUTIVE COMPENSATION DISCLOSED IN THE ACCOMPANYING MANAGEMENT PROXY CIRCULAR. For For Mgmt 27 5/15/2013 PolyOne Corp. 73179P106 POL 1 DIRECTOR SANDRA BEACH LIN For For Mgmt DR. CAROL A. CARTWRIGHT For For Mgmt RICHARD H. FEARON For For Mgmt GREGORY J. GOFF For For Mgmt GORDON D. HARNETT For For Mgmt RICHARD A. LORRAINE For For Mgmt STEPHEN D. NEWLIN For For Mgmt WILLIAM H. POWELL For For Mgmt FARAH M. WALTERS For For Mgmt WILLIAM A. WULFSOHN For For Mgmt 2 PROPOSAL TO APPROVE THE ADVISORY RESOLUTION ON NAMED EXECUTIVE OFFICER COMPENSATION. For For Mgmt 3 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2013. For For Mgmt 28 4/25/2013 Brookfield Office Properties, Inc. BPO A DIRECTOR MR. WILLIAM T. CAHILL For For Mgmt MR. CHRISTIE J.B. CLARK For For Mgmt MR. RICHARD B. CLARK For For Mgmt MR. JACK L. COCKWELL For For Mgmt MR. DENNIS H. FRIEDRICH For For Mgmt MR. MICHAEL HEGARTY For For Mgmt MR. BRIAN W. KINGSTON For For Mgmt MR. PAUL J. MASSEY JR. For For Mgmt MR. F. ALLAN MCDONALD For For Mgmt MR. ROBERT L. STELZL For For Mgmt MR. JOHN E. ZUCCOTTI For For Mgmt B THE APPOINTMENT OF DELOITTE LLP AS THE EXTERNAL AUDITOR AND AUTHORIZING THE DIRECTORS TO SET THE EXTERNAL AUDITOR'S REMUNERATION; For For Mgmt C THE ADVISORY RESOLUTION ON THE CORPORATION'S APPROACH TO EXECUTIVE COMPENSATION; For For Mgmt D THE ORDINARY RESOLUTION APPROVING AMENDMENTS TO THE SHARE OPTION PLAN; For For Mgmt E THE ORDINARY RESOLUTION APPROVING THE ADOPTION OF A NEW SHARE OPTION PLAN. For For Mgmt 29 5/7/2013 Warner Chilcott PLC 93443W109 WCRXY 1A. ELECTION OF CLASS I DIRECTOR: JOHN P. CONNAUGHTON For For Mgmt 1B. ELECTION OF CLASS I DIRECTOR: TAMAR D. HOWSON For For Mgmt 2 TO APPROVE THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP, A REGISTERED PUBLIC ACCOUNTING FIRM, AS INDEPENDENT AUDITORS OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013, AND TO AUTHORIZE THE BOARD OF DIRECTORS TO DETERMINE THE AUDITORS' REMUNERATION. For For Mgmt 3 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. For For Mgmt 30 5/3/2013 Occidental Petroleum Corp. OXY 1A. ELECTION OF DIRECTOR: SPENCER ABRAHAM For For Mgmt 1B. ELECTION OF DIRECTOR: HOWARD I. ATKINS For For Mgmt 1C. ELECTION OF DIRECTOR: STEPHEN I. CHAZEN For For Mgmt 1D. ELECTION OF DIRECTOR: EDWARD P. DJEREJIAN For For Mgmt 1E. ELECTION OF DIRECTOR: JOHN E. FEICK For For Mgmt 1F. ELECTION OF DIRECTOR: MARGARET M. FORAN For For Mgmt 1G. ELECTION OF DIRECTOR: CARLOS M. GUTIERREZ For For Mgmt 1H. ELECTION OF DIRECTOR: RAY R. IRANI For For Mgmt 1I. ELECTION OF DIRECTOR: AVEDICK B. POLADIAN For For Mgmt 1J. ELECTION OF DIRECTOR: AZIZ D. SYRIANI For For Mgmt 2 ADVISORY VOTE APPROVING EXECUTIVE COMPENSATION For For Mgmt 3 RATIFICATION OF SELECTION OF KPMG LLP AS INDEPENDENT AUDITORS For For Mgmt 4 STOCKHOLDER RIGHT TO ACT BY WRITTEN CONSENT Against Against Mgmt 31 4/29/2013 Petroleo Brasileiro Petrobras SA (ADR) 71654V101 PBR/A O4A ELECTION OF THE MEMBERS OF THE BOARD OF DIRECTORS: APPOINTED BY THE MINORITY SHAREHOLDERS (ACCOMPANYING THE VOTES OF THE CANDIDATE APPOINTED BY THE MAJORITY OF THE MINORITY SHAREHOLDERS) For For Mgmt O6A ELECTION OF THE MEMBERS OF THE FISCAL BOARD AND THEIR RESPECTIVE SUBSTITUTES: APPOINTED BY THE MINORITY SHAREHOLDERS (ACCOMPANYING THE VOTES OF THE CANDIDATE APPOINTED BY THE MAJORITY OF THE MINORITY SHAREHOLDERS) For For Mgmt 32 5/2/2013 Stillwater Mining Co. 86074Q102 SWC DIRECTOR 1) CRAIG L. FULLER For For Mgmt 2) PATRICK M. JAMES For For Mgmt 3) STEVEN S. LUCAS For For Mgmt 4) MICHAEL S. PARRETT For For Mgmt 5) FRANCIS R. MCALLISTER For For Mgmt 6) SHERYL K. PRESSLER For For Mgmt 7) GARY A. SUGAR For For Mgmt 8) GEORGE M. BEE For For Mgmt TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED ACCOUNTING FIRM FOR 2013. For For Mgmt AN ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. For For Mgmt SHAREHOLDER-PROPOSED BY-LAW AMENDMENT TO REQUIRE SUPERMAJORITY VOTING FOR CERTAIN BOARD ACTIONS. Against Against Mgmt 33 5/2/2013 Allegheny Technologies, Inc. 01741R102 ATI DIRECTOR 1) RICHARD J. HARSHMAN For For Mgmt 2) CAROLYN CORVI For For Mgmt 3) BARBARA S. JEREMIAH For For Mgmt 4) JOHN D. TURNER For For Mgmt 2 ADVISORY VOTE TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. For For Mgmt 3 RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS FOR 2013. For For Mgmt 34 5/14/2013 Prudential Financial, Inc. PRU 1A. ELECTION OF DIRECTOR: THOMAS J. BALTIMORE, JR. For For Mgmt 1B. ELECTION OF DIRECTOR: GORDON M. BETHUNE For For Mgmt 1C. ELECTION OF DIRECTOR: GASTON CAPERTON For For Mgmt 1D. ELECTION OF DIRECTOR: GILBERT F. CASELLAS For For Mgmt 1E. ELECTION OF DIRECTOR: JAMES G. CULLEN For For Mgmt 1F. ELECTION OF DIRECTOR: WILLIAM H. GRAY III For For Mgmt 1G. ELECTION OF DIRECTOR: MARK B. GRIER For For Mgmt 1H. ELECTION OF DIRECTOR: CONSTANCE J. HORNER For For Mgmt 1I. ELECTION OF DIRECTOR: MARTINA HUND-MEJEAN For For Mgmt 1J. ELECTION OF DIRECTOR: KARL J. KRAPEK For For Mgmt 1K. ELECTION OF DIRECTOR: CHRISTINE A. POON For For Mgmt 1L. ELECTION OF DIRECTOR: JOHN R. STRANGFELD For For Mgmt 1M. ELECTION OF DIRECTOR: JAMES A. UNRUH For For Mgmt 2 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. For For Mgmt 3 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. For For Mgmt 4 SHAREHOLDER PROPOSAL REGARDING WRITTEN CONSENT. Against Against Mgmt 35 4/25/2013 AGCO Corp. AGCO 1A. ELECTION OF DIRECTOR: P. GEORGE BENSON For For Mgmt 1B. ELECTION OF DIRECTOR: WOLFGANG DEML For For Mgmt 1C. ELECTION OF DIRECTOR: LUIZ F. FURLAN For For Mgmt 1D. ELECTION OF DIRECTOR: GEORGE E. MINNICH For For Mgmt 1E. ELECTION OF DIRECTOR: MARTIN H. RICHENHAGEN For For Mgmt 1F. ELECTION OF DIRECTOR: GERALD L. SHAHEEN For For Mgmt 1G. ELECTION OF DIRECTOR: MALLIKA SRINIVASAN For For Mgmt 1H. ELECTION OF DIRECTOR: HENDRIKUS VISSER For For Mgmt 2 TO APPROVE THE MATERIAL TERMS OF THE PERFORMANCE GOALS FOR QUALIFIED PERFORMANCE-BASED COMPENSATION UNDER THE AGCO CORPORATION AMENDED AND RESTATED MANAGEMENT INCENTIVE PLAN PURSUANT TO SECTION 162(M) OF THE INTERNAL REVENUE CODE. For For Mgmt 3 NON-BINDING ADVISORY RESOLUTION TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. For For Mgmt 4 RATIFICATION OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. For For Mgmt 36 5/23/2013 Chart Industries Inc. 16115Q100 CTITQ 1) SAMUEL F. THOMAS For For Mgmt W. DOUGLAS BROWN For For Mgmt RICHARD E. GOODRICH For For Mgmt STEVEN W. KRABLIN For For Mgmt MICHAEL W. PRESS For For Mgmt JAMES M. TIDWELL For For Mgmt THOMAS L. WILLIAMS For For Mgmt 2) RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. For For Mgmt 3) APPROVAL, ON AN ADVISORY BASIS, OF THE COMPANY'S EXECUTIVE COMPENSATION. For For Mgmt 37 5/17/2013 Westlake Chemical Corp. WLK 1 DIRECTOR For For Mgmt ROBERT T. BLAKELY* For For Mgmt ALBERT CHAO* For For Mgmt MICHAEL J. GRAFF* For For Mgmt R. BRUCE NORTHCUTT$ For For Mgmt 2 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP TO SERVE AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. For For Mgmt 3 TO APPROVE THE AMENDMENT AND RESTATEMENT OF THE 2 For For Mgmt 38 5/22/2013 Nationstar Mortgage Holdings, Inc. 63861C109 NSM 1 DIRECTOR ROY A. GUTHRIE For For Mgmt MICHAEL D. MALONE For For Mgmt 2 THE RATIFICATION OF ERNST & YOUNG LLP AS NATIONSTAR'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2013. For For Mgmt 39 5/15/2013 Volcano Corp VOLC 1 DIRECTOR KIERAN T. GALLAHUE For For Mgmt ALEXIS V. LUKIANOV For For Mgmt ERIC J. TOPOL, M.D. For For Mgmt 2 TO RATIFY, ON AN ADVISORY (NONBINDING) BASIS, THE APPOINTMENT OF SIDDHARTHA KADIA, PH.D. TO OUR BOARD OF DIRECTORS TO FILL A VACANCY IN CLASS II, TO HOLD OFFICE UNTIL 2 For For Mgmt 3 TO APPROVE OUR AMENDED AND RESTATED 2, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. For For Mgmt 4 TO APPROVE, PURSUANT TO NASDAQ STOCK MARKET RULE 5635, THE POTENTIAL ISSUANCE OF OUR COMMON STOCK UPON THE EXERCISE OF WARRANTS ISSUED BY US IN CONNECTION WITH OUR RECENT SALE OF 1.75% CONVERTIBLE SENIOR NOTES DUE 2017. For For Mgmt 5 TO RATIFY THE SELECTION OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF VOLCANO CORPORATION FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. For For Mgmt 6 RESOLVED, THAT VOLCANO'S STOCKHOLDERS APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS, AS DISCLOSED IN VOLCANO'S PROXY STATEMENT FOR THE 2, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. For For Mgmt 40 5/14/2013 Impax Laboratories, Inc. 45256B101 IPXL 1 DIRECTOR LESLIE Z. BENET, PH.D. For For Mgmt ROBERT L. BURR For For Mgmt ALLEN CHAO, PH.D. For For Mgmt NIGEL TEN FLEMING, PHD For For Mgmt LARRY HSU, PH.D. For For Mgmt MICHAEL MARKBREITER For For Mgmt PETER R. TERRERI For For Mgmt 2 TO APPROVE THE SECOND AMENDMENT AND RESTATEMENT OF THE COMPANY'S 2, AMONG OTHER ITEMS, INCREASE THE AGGREGATE NUMBER OF SHARES OF THE COMPANY'S COMMON STOCK THAT MAY BE ISSUED UNDER SUCH PLAN BY 3.15 MILLION SHARES. For For Mgmt 3 TO APPROVE, BY NON-BINDING VOTE, NAMED EXECUTIVE OFFICER COMPENSATION. For For Mgmt 4 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. For For Mgmt 41 5/23/2013 Quanta Services, Inc. _74762E102 PWR 1A. ELECTION OF DIRECTOR: JAMES R. BALL For For Mgmt 1B. ELECTION OF DIRECTOR: J. MICHAL CONAWAY For For Mgmt 1C. ELECTION OF DIRECTOR: VINCENT D. FOSTER For For Mgmt 1D. ELECTION OF DIRECTOR: BERNARD FRIED For For Mgmt 1E. ELECTION OF DIRECTOR: LOUIS C. GOLM For For Mgmt 1F. ELECTION OF DIRECTOR: WORTHING F. JACKMAN For For Mgmt 1G. ELECTION OF DIRECTOR: JAMES F. O'NEIL III For For Mgmt 1H. ELECTION OF DIRECTOR: BRUCE RANCK For For Mgmt 1I. ELECTION OF DIRECTOR: MARGARET B. SHANNON For For Mgmt 1J. ELECTION OF DIRECTOR: PAT WOOD, III For For Mgmt 2 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. For For Mgmt 3 TO APPROVE, BY NON-BINDING ADVISORY VOTE, QUANTA'S EXECUTIVE COMPENSATION. For For Mgmt 42 5/2/2013 Allegheny Technologies, Inc. 01741R102 ATI 1 DIRECTOR RICHARD J. HARSHMAN For For Mgmt CAROLYN CORVI For For Mgmt BARBARA S. JEREMIAH For For Mgmt JOHN D. TURNER For For Mgmt 2 ADVISORY VOTE TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. For For Mgmt 3 RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS FOR 2013. For For Mgmt 43 5/21/2013 Teradyne, Inc. TER 1A ELECTION OF DIRECTOR: JAMES W. BAGLEY For For Mgmt 1B ELECTION OF DIRECTOR: MICHAEL A. BRADLEY For For Mgmt 1C ELECTION OF DIRECTOR: ALBERT CARNESALE For For Mgmt 1D ELECTION OF DIRECTOR: DANIEL W. CHRISTMAN For For Mgmt 1E ELECTION OF DIRECTOR: EDWIN J. GILLIS For For Mgmt 1F ELECTION OF DIRECTOR: TIMOTHY E. GUERTIN For For Mgmt 1G ELECTION OF DIRECTOR: PAUL J. TUFANO For For Mgmt 1H ELECTION OF DIRECTOR: ROY A. VALLEE For For Mgmt 2 TO APPROVE, IN A NON-BINDING, ADVISORY VOTE, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. For For Mgmt 3 TO APPROVE AN AMENDMENT TO THE 2006 EQUITY & CASH COMPENSATION INCENTIVE PLAN TO INCREASE AGGREGATE NUMBER OF SHARES OF COMMON STOCK THAT MAY BE ISSUED PURSUANT TO PLAN BY 10,000,000 SHARES. For For Mgmt 4 TO APPROVE AN AMENDMENT TO THE 1, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. For For Mgmt 5 TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. For For Mgmt 44 5/22/2013 LyondellBasell Industries N.V. Class A N53745100 LYB 1 DIRECTOR For For Mgmt JACQUES AIGRAIN For For Mgmt SCOTT M. KLEINMAN For For Mgmt BRUCE A. SMITH For For Mgmt 2 ADOPTION OF ANNUAL ACCOUNTS FOR 2012 For For Mgmt 3 DISCHARGE FROM LIABILITY OF SOLE MEMBER OF THE MANAGEMENT BOARD For For Mgmt 4 DISCHARGE FROM LIABILITY OF MEMBERS OF THE SUPERVISORY BOARD For For Mgmt 5 RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM For For Mgmt 6 APPOINTMENT OF PRICEWATERHOUSECOOPERS ACCOUNTANTS N.V. AS OUR AUDITOR FOR THE DUTCH ANNUAL ACCOUNTS For For Mgmt 7 APPROVAL OF COMPENSATION OF THE MEMBERS OF THE SUPERVISORY BOARD For For Mgmt 8 RATIFICATION AND APPROVAL OF DIVIDENDS IN RESPECT OF THE 2 For For Mgmt 9 ADVISORY VOTE APPROVING EXECUTIVE COMPENSATION For For Mgmt 10 APPROVAL TO REPURCHASE UP TO 10% OF ISSUED SHARE CAPITAL For For Mgmt 11 APPROVAL TO CANCEL UP TO 10% OF SHARE CAPITAL HELD IN TREASURY For For Mgmt 12 APPROVAL TO AMEND ARTICLES OF ASSOCIATION For For Mgmt 45 6/3/2013 Monster Beverage Corp. MNST 1 DIRECTOR For For Mgmt RODNEY C. SACKS For For Mgmt HILTON H. SCHLOSBERG For For Mgmt NORMAN C. EPSTEIN For For Mgmt BENJAMIN M. POLK For For Mgmt SYDNEY SELATI For For Mgmt HAROLD C. TABER, JR. For For Mgmt MARK S. VIDERGAUZ For For Mgmt 2 PROPOSAL TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. For For Mgmt 3 PROPOSAL TO APPROVE, ON A NON-BINDING, ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. For For Mgmt 46 5/22/2013 Group 1 Automotive, Inc. GPI 1 DIRECTOR For For Mgmt JOHN L. ADAMS For For Mgmt J. TERRY STRANGE For For Mgmt MAX P. WATSON, JR. For For Mgmt 2 ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION For For Mgmt 3 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013 For For Mgmt 47 5/20/2013 Plains Exploration and Production Co. PXP 1 AGREEMENT AND PLAN OF MERGER, BY AND AMONG THE COMPANY, FREEPORT-MCMORAN COPPER & GOLD INC. ("FCX") AND IMONC LLC, A WHOLLY OWNED SUBSIDIARY OF FCX, AS SUCH AGREEMENT MAY BE AMENDED FROM TIME TO TIME, WHICH PROVIDES FOR, AMONG OTHER THINGS, THE MERGER OF THE COMPANY WITH AND INTO IMONC LLC, WITH IMONC LLC SURVIVING THE MERGER AS A WHOLLY OWNED SUBSIDIARY OF FCX. For For Mgmt 2 APPROVAL, ON AN ADVISORY (NON-BINDING) BASIS, OF THE SPECIFIED COMPENSATION THAT MAY BE RECEIVED BY THE COMPANY'S NAMED EXECUTIVE OFFICERS IN CONNECTION WITH THE MERGER. For For Mgmt 3 APPROVAL OF ANY ADJOURNMENT OF THE SPECIAL MEETING, IF NECESSARY, TO SOLICIT ADDITIONAL PROXIES IN FAVOR OF THE PROPOSAL TO ADOPT THE MERGER AGREEMENT. For For Mgmt 48 5/22/2013 Advance Auto Parts, Inc. 00751Y106 AAP 1 DIRECTOR For For Mgmt JOHN F. BERGSTROM For For Mgmt JOHN C. BROUILLARD For For Mgmt FIONA P. DIAS For For Mgmt DARREN R. JACKSON For For Mgmt WILLIAM S. OGLESBY For For Mgmt J. PAUL RAINES For For Mgmt GILBERT T. RAY For For Mgmt CARLOS A. SALADRIGAS For For Mgmt JIMMIE L. WADE For For Mgmt 2 APPROVE, BY ADVISORY VOTE, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. For For Mgmt 3 APPROVE PROPOSAL TO AMEND THE COMPANY'S CERTIFICATE OF INCORPORATION TO ELIMINATE SUPERMAJORITY VOTING REQUIREMENTS. For For Mgmt 4 APPROVE PROPOSAL TO AMEND THE COMPANY'S CERTIFICATE OF INCORPORATION TO PERMIT STOCKHOLDERS TO CALL A SPECIAL MEETING. For For Mgmt 5 RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP (DELOITTE) AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. For For Mgmt 49 5/24/2013 Mylan, Inc. MYL 1A. ELECTION OF DIRECTOR: HEATHER BRESCH For For Mgmt 1B. ELECTION OF DIRECTOR: WENDY CAMERON For For Mgmt 1C. ELECTION OF DIRECTOR: ROBERT J. CINDRICH For For Mgmt 1D. ELECTION OF DIRECTOR: ROBERT J. COURY For For Mgmt 1E. ELECTION OF DIRECTOR: NEIL DIMICK, C.P.A. For For Mgmt 1F. ELECTION OF DIRECTOR: MELINA HIGGINS For For Mgmt 1G. ELECTION OF DIRECTOR: DOUGLAS J. LEECH, C.P.A. For For Mgmt 1H. ELECTION OF DIRECTOR: RAJIV MALIK For For Mgmt 1I. ELECTION OF DIRECTOR: JOSEPH C. MAROON, M.D. For For Mgmt 1J. ELECTION OF DIRECTOR: MARK W. PARRISH For For Mgmt 1K. ELECTION OF DIRECTOR: RODNEY L. PIATT, C.P.A. For For Mgmt 1L. ELECTION OF DIRECTOR: C.B. TODD For For Mgmt 1M. ELECTION OF DIRECTOR: RANDALL L. (PETE) VANDERVEEN, PH.D., R.PH., C.P.A. For For Mgmt 2 RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2013. For For Mgmt 3 APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS OF THE COMPANY. For For Mgmt 4 CONSIDER A SHAREHOLDER PROPOSAL REQUESTING THE ADOPTION OF A MANDATORY POLICY REQUIRING THAT THE CHAIRMAN OF THE BOARD OF DIRECTORS BE AN INDEPENDENT DIRECTOR. Against Against Mgmt 50 6/5/2013 Imperva, Inc. 45321L100 IMPV 1 DIRECTOR THERESIA GOUW For For Mgmt FRANK SLOOTMAN For For Mgmt DAVID STROHM For For Mgmt 2 RATIFICATION OF THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. For For Mgmt 51 5/23/2013 ViroPharma, Inc. VPHM 1 DIRECTOR WILLIAM D. CLAYPOOL, MD For For Mgmt JULIE H. MCHUGH For For Mgmt 2 TO APPROVE THE VIROPHARMA INCORPORATED ANNUAL INCENTIVE PLAN For For Mgmt 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION For For Mgmt 4 RATIFICATION OF APPOINTMENT OF KPMG AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013 For For Mgmt 53 5/30/2013 WESCO Intl, Inc. 95082P105 WCC 1 DIRECTOR SANDRA BEACH LIN For For Mgmt ROBERT J. TARR, JR. For For Mgmt STEPHEN A. VAN OSS For For Mgmt 2 APPROVE, ON AN ADVISORY BASIS, THE COMPANY'S EXECUTIVE COMPENSATION. For For Mgmt 3 APPROVE THE RENEWAL AND RESTATEMENT OF THE WESCO INTERNATIONAL, INC. 1999 LONG-TERM INCENTIVE PLAN. For For Mgmt 4 RE-APPROVE THE MATERIAL TERMS OF THE PERFORMANCE GOALS UNDER THE WESCO INTERNATIONAL, INC. 1999 LONG-TERM INCENTIVE PLAN. For For Mgmt 5 RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2013. For For Mgmt 6 CONSIDER A STOCKHOLDER PROPOSAL DESCRIBED IN THE ACCOMPANYING PROXY STATEMENT, IF PROPERLY PRESENTED AT THE MEETING. Against Against Mgmt 53 6/12/2013 PHH Corp PHH 1 DIRECTOR JANE D. CARLIN For For Mgmt THOMAS P. GIBBONS For For Mgmt DEBORAH M. REIF For For Mgmt CARROLL R. WETZEL, JR. For For Mgmt JON A. BOSCIA For For Mgmt GLEN A. MESSINA For For Mgmt CHARLES P. PIZZI For For Mgmt JAMES O. EGAN For For Mgmt ALLAN Z. LOREN For For Mgmt GREGORY J. PARSEGHIAN For For Mgmt JANE D. CARLIN For For Mgmt THOMAS P. GIBBONS For For Mgmt DEBORAH M. REIF For For Mgmt CARROLL R. WETZEL, JR. For For Mgmt 2 TO APPROVE THE AMENDMENT TO THE CHARTER OF THE COMPANY TO DECLASSIFY THE BOARD OF DIRECTORS AS CONTEMPLATED BY THE ARTICLES OF AMENDMENT. For For Mgmt 3 TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. For For Mgmt 4 TO APPROVE AN ADVISORY RESOLUTION APPROVING THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. For For Mgmt 54 6/20/2013 ARIAD Pharmaceuticals, Inc. 04033A100 ARIA 1 DIRECTOR ATHANASE LAVIDAS, PH.D For For Mgmt MASSIMO RADAELLI, PH.D. For For Mgmt 2 TO APPROVE AN AMENDMENT TO OUR CERTIFICATE OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK FROM For For Mgmt 3 TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. For For Mgmt 4 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS, AS DISCLOSED IN THE PROXY STATEMENT. For For Mgmt 55 6/20/2013 Abercrombie & Fitch Co. ANF 1A. ELECTION OF DIRECTOR: JAMES B. BACHMANN For For Mgmt 1B. ELECTION OF DIRECTOR: MICHAEL E. GREENLEES For For Mgmt 1C. ELECTION OF DIRECTOR: KEVIN S. HUVANE For For Mgmt 1D. ELECTION OF DIRECTOR: MICHAEL S. JEFFRIES For For Mgmt 1E. ELECTION OF DIRECTOR: JOHN W. KESSLER For For Mgmt 1F. ELECTION OF DIRECTOR: CRAIG R. STAPLETON For For Mgmt 2 ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. For For Mgmt 3 RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING FEBRUARY 1, 2014. For For Mgmt 4 STOCKHOLDER PROPOSAL ON A POLICY REGARDING ACCELERATED VESTING OF EQUITY AWARDS OF SENIOR EXECUTIVES UPON A CHANGE OF CONTROL, IF STOCKHOLDER PROPOSAL IS PROPERLY PRESENTED AT THE ANNUAL MEETING. Against Against Mgmt 5 STOCKHOLDER PROPOSAL REGARDING ADOPTION OF A "SPECIFIC PERFORMANCE POLICY", IF STOCKHOLDER PROPOSAL IS PROPERLY PRESENTED AT THE ANNUAL MEETING. Against Against Mgmt Proxy Voting Records 361 Long/Short Equity Fund Reporting Period:7/1/12 to 6/30/13 # Mgt Date/Type Ballot Issue Description Security Ticker Mgmt Rec Vote Cast Proponent 1 8/1/2012 SINA.com G81477104 SINA 1 RE-ELECTION OF YAN WANG AS A DIRECTOR OF THE COMPANY. YES YES Mgmt 2 RE-ELECTION OF SONG-YI ZHANG AS A DIRECTOR OF THE COMPANY. YES YES Mgmt 3 RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS ZHONG TIAN CPAS LIMITED COMPANY AS THE INDEPENDENT AUDITORS OF THE COMPANY. FOR FOR Mgmt S4. AS A SPECIAL RESOULTION, APPROVAL OF THE AMENDMENT OF ARTICLE 71 SET FORTH IN THE SECOND AMENDED AND RESTATED ARTICLES OF ASSOCIATION OF THE COMPANY BY ADOPTING THE THIRD AMENDED AND RESTATED ARTICLES OF ASSOCIATION OF THE COMPANY. FOR FOR Mgmt 2 9/20/2012 VIASAT INC 92552V100 VSAT 1 DIRECTOR ROBERT JOHNSON FOR FOR Mgmt JOHN STENBIT FOR FOR Mgmt 2 RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS VIASAT'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FOR Mgmt 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION FOR FOR Mgmt 4 APPROVAL OF AMENDMENT TO THE 1 FOR FOR Mgmt 3 9/12/2012 Allot Communications LTD IL0010996549 ALLT 1A TO REELECT RAMI HADAR, OUR PRESIDENT AND CHIEF EXECUTIVE OFFICER, AS A CLASS III DIRECTOR, TO SERVE UNTIL THE 2, OR UNTIL HIS OFFICE IS VACATED IN ACCORDANCE WITH THE COMPANY'S ARTICLES OF ASSOCIATION OR THE ISRAELI COMPANIES LAW. FOR FOR Mgmt 1B TO REELECT YIGAL JACOBY AS A CLASS III DIRECTOR, TO SERVE UNTIL THE 2, OR UNTIL HIS OFFICE IS VACATED IN ACCORDANCE WITH THE COMPANY'S ARTICLES OF ASSOCIATION OR THE ISRAELI COMPANIES LAW. FOR FOR Mgmt 2 TO REELECT NURIT BENJAMINI AS AN OUTSIDE DIRECTOR OF THE COMPANY, TO SERVE FOR A TERM OF THREE YEARS COMMENCING ON FEBRUARY 21, 2013. FOR FOR Mgmt 3A TO APPROVE THE OTHER DIRECTORS RECOMMENDED CASH COMPENSATION. FOR FOR Mgmt 3B TO GRANT TO EACH OTHER DIRECTOR OPTIONS TO PURCHASE 30,, SUBJECT TO HIS/HER REELECTION. FOR FOR Mgmt 3C TO AMEND THE 2 FOR FOR Mgmt 4A TO APPROVE THAT THE CASH COMPENSATION TO BE PAID BY THE COMPANY TO OUR OUTSIDE DIRECTORS SHALL BE COMPENSATION IN THE FORM OF AN ANNUAL FEE EQUAL TO THE MINIMUM APPLICABLE FEE UNDER THE APPLICABLE REGULATIONS AND A PER MEETING ATTENDANCE FEE AS DESCRIBED IN PROPOSAL 3A IN THE PROXY STATEMENT. FOR FOR Mgmt 4B TO APPROVE THAT IN THE EVENT PROPOSAL 3A IS NOT APPROVED THE ANNUAL AND PER MEETING ATTENDANCE FEE FOR OUTSIDE DIRECTORS SHALL BE EQUAL TO THE MINIMUM STATUTORY AMOUNT APPLICABLE TO COMPANIES OF OUR SIZE AS SET FORTH IN THE APPLICABLE REGULATIONS. FOR FOR Mgmt 4C TO APPROVE THAT THE EQUITY COMPENSATION TO BE PROVIDED BY THE COMPANY TO OUR OUTSIDE DIRECTORS SHALL BE DETERMINED APPLYING THE SAME RULES AS THOSE USED TO DETERMINE THE EQUITY COMPENSATION OF OUR OTHER DIRECTORS. FOR FOR Mgmt 4D TO AMEND THE 2 FOR FOR Mgmt 5A TO INCREASE RAMI HADAR'S MONTHLY BASE SALARY FROM NIS 62,,, 2012. FOR FOR Mgmt 5B TO GRANT A BONUS TO RAMI HADAR IN THE AMOUNT OF NIS 187,500. FOR FOR Mgmt 5C TO GRANT RAMI HADAR OPTIONS TO PURCHASE 100, FOR FOR Mgmt 6 TO APPROVE AN AMENDMENT TO THE COMPANY'S ARTICLES OF ASSOCIATION TO CONFORM THE INDEMNIFICATION PROVISIONS TO A RECENT AMENDMENT TO ISRAELI CORPORATE LAW. FOR FOR Mgmt 7 IF PROPOSAL 6 IS APPROVED, TO APPROVE THE COMPANY'S AMENDING AND RESTATING THE INDEMNIFICATION AGREEMENT WITH EACH OF OUR DIRECTORS. FOR FOR Mgmt 8 TO APPROVE THE REAPPOINTMENT OF KOST FORER GABBAY & KASIERER, A MEMBER OF ERNST & YOUNG GLOBAL, AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2, UPON RECOMMENDATION OF THE AUDIT COMMITTEE, TO FIX THE REMUNERATION OF SAID INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. FOR FOR Mgmt 4 9/12/2012 TEVA PHARMACEUTICAL INDUSTRIES LTD TEVA 1 TO APPROVE THE RESOLUTION OF THE BOARD OF DIRECTORS TO DECLARE AND DISTRIBUTE THE CASH DIVIDENDS FOR THE YEAR ENDED DECEMBER 31, 2011, PAID IN FOUR INSTALLMENTS IN AN AGGREGATE AMOUNT OF NIS 3.40 (APPROXIMATELY US$0.95, ACCORDING TO THE APPLICABLE EXCHANGE RATES PER ORDINARY SHARE (OR ADS). FOR FOR Mgmt 2A. ELECTION OF DIRECTOR: DR. PHILLIP FROST FOR FOR Mgmt 2B. ELECTION OF DIRECTOR: MR. ROGER ABRAVANEL FOR FOR Mgmt 2C. ELECTION OF DIRECTOR: PROF. RICHARD A. LERNER FOR FOR Mgmt 2D. ELECTION OF DIRECTOR: MS. GALIA MAOR FOR FOR Mgmt 2E. ELECTION OF DIRECTOR: MR. EREZ VIGODMAN FOR FOR Mgmt 3A. TO APPROVE THE PAYMENT TO EACH OF THE COMPANY'S DIRECTORS, OTHER THAN THE CHAIRMAN AND THE VICE CHAIRMAN OF THE BOARD OF DIRECTORS, OF AN ANNUAL FEE IN THE NIS EQUIVALENT OF US$190,000 (ACCORDING TO THE EXCHANGE RATE ON THE DATE OF APPROVAL BY SHAREHOLDERS) PLUS VAT (AS APPLICABLE) PLUS A PER MEETING FEE OF US$2,000 (ACCORDING TO THE EXCHANGE RATE ON THE DATE OF APPROVAL BY SHAREHOLDERS) PLUS VAT (AS APPLICABLE). SUCH PAYMENTS WILL BE ADJUSTED BASED ON THE ISRAELI CONSUMER PRICE INDEX SUBSEQUENT TO THE DATE OF APPROVAL BY SHAREHOLDERS. FOR FOR Mgmt 3B. TO APPROVE THE REIMBURSEMENT AND REMUNERATION FOR DR. PHILLIP FROST, CHAIRMAN OF THE BOARD OF DIRECTORS, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. FOR FOR Mgmt 3C. TO APPROVE PAYMENT TO PROF. MOSHE MANY, FOR HIS SERVICE AS VICE CHAIRMAN OF THE BOARD OF DIRECTORS, OF AN ANNUAL FEE IN THE NIS EQUIVALENT OF US$400,000 (ACCORDING TO THE EXCHANGE RATE ON THE DATE OF APPROVAL BY SHAREHOLDERS) PLUS VAT (AS APPLICABLE), FOR SUCH TIME AS PROF. MANY CONTINUES TO SERVE AS VICE CHAIRMAN OF THE BOARD OF DIRECTORS. SUCH PAYMENT WILL BE ADJUSTED BASED ON THE ISRAELI CONSUMER PRICE INDEX SUBSEQUENT TO THE DATE OF APPROVAL BY SHAREHOLDERS. FOR FOR Mgmt 4 TO APPROVE CERTAIN AMENDMENTS TO THE COMPANY'S ARTICLES OF ASSOCIATION IN THE MANNER DESCRIBED IN THE COMPANY'S PROXY STATEMENT AND AS REFLECTED IN THE AMENDED ARTICLES OF ASSOCIATION ATTACHED THERETO. FOR FOR Mgmt 5 TO APPROVE INDEMNIFICATION AND RELEASE AGREEMENTS FOR THE DIRECTORS OF THE COMPANY. FOR FOR Mgmt 6 TO APPOINT KESSELMAN & KESSELMAN, A MEMBER OF PRICEWATERHOUSECOOPERS INTERNATIONAL LTD., AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM UNTIL THE 2, PROVIDED SUCH COMPENSATION IS ALSO APPROVED BY THE AUDIT COMMITTEE. FOR FOR Mgmt 5 3/5/2013 QUALCOMM, Inc. QCOM 1A ELECTION OF DIRECTOR: BARBARA T. ALEXANDER For For Mgmt 1B ELECTION OF DIRECTOR: DONALD G. CRUICKSHANK For For Mgmt 1C ELECTION OF DIRECTOR: RAYMOND V. DITTAMORE For For Mgmt 1D ELECTION OF DIRECTOR: SUSAN HOCKFIELD For For Mgmt 1E ELECTION OF DIRECTOR: THOMAS W. HORTON For For Mgmt 1F ELECTION OF DIRECTOR: PAUL E. JACOBS For For Mgmt 1G ELECTION OF DIRECTOR: SHERRY LANSING For For Mgmt 1H ELECTION OF DIRECTOR: DUANE A. NELLES For For Mgmt 1I ELECTION OF DIRECTOR: FRANCISCO ROS For For Mgmt 1J ELECTION OF DIRECTOR: BRENT SCOWCROFT For For Mgmt 1K ELECTION OF DIRECTOR: MARC I. STERN For For Mgmt 2 TO APPROVE THE 2006 LONG-TERM INCENTIVE PLAN, AS AMENDED, WHICH INCLUDES AN INCREASE IN THE SHARE RESERVE BY 90,000,000 SHARES. For For Mgmt 3 TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT PUBLIC ACCOUNTANTS FOR OUR FISCAL YEAR ENDING SEPTEMBER 29, 2013. For For Mgmt 4 ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. For For Mgmt 6 3/13/2013 Franklin Resources, Inc. BEN 1A. ELECTION OF DIRECTOR: SAMUEL H. ARMACOST For For Mgmt 1B. ELECTION OF DIRECTOR: PETER K. BARKER For For Mgmt 1C. ELECTION OF DIRECTOR: CHARLES CROCKER For For Mgmt 1D. ELECTION OF DIRECTOR: CHARLES B. JOHNSON For For Mgmt 1E. ELECTION OF DIRECTOR: GREGORY E. JOHNSON For For Mgmt 1F. ELECTION OF DIRECTOR: RUPERT H. JOHNSON, JR. For For Mgmt 1G. ELECTION OF DIRECTOR: MARK C. PIGOTT For For Mgmt 1H. ELECTION OF DIRECTOR: CHUTTA RATNATHICAM For For Mgmt 1I. ELECTION OF DIRECTOR: LAURA STEIN For For Mgmt 1J. ELECTION OF DIRECTOR: ANNE M. TATLOCK For For Mgmt 1K. ELECTION OF DIRECTOR: GEOFFREY Y. YANG For For Mgmt 2 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING SEPTEMBER 30, 2013. For For Mgmt 3 STOCKHOLDER PROPOSAL ON GENOCIDE-FREE INVESTING. Against Against Mgmt 7 4/23/2013 SunTrust Banks, Inc. STI 1A. ELECTION OF DIRECTOR: ROBERT M. BEALL, II For For Mgmt 1B. ELECTION OF DIRECTOR: ALSTON D. CORRELL For For Mgmt 1C. ELECTION OF DIRECTOR: JEFFREY C. CROWE For For Mgmt 1D. ELECTION OF DIRECTOR: DAVID H. HUGHES For For Mgmt 1E. ELECTION OF DIRECTOR: M. DOUGLAS IVESTER For For Mgmt 1F. ELECTION OF DIRECTOR: KYLE PRECHTL LEGG For For Mgmt 1G. ELECTION OF DIRECTOR: WILLIAM A. LINNENBRINGER For For Mgmt 1H. ELECTION OF DIRECTOR: DONNA S. MOREA For For Mgmt 1I. ELECTION OF DIRECTOR: DAVID M. RATCLIFFE For For Mgmt 1J. ELECTION OF DIRECTOR: WILLIAM H. ROGERS, JR. For For Mgmt 1K. ELECTION OF DIRECTOR: FRANK W. SCRUGGS For For Mgmt 1L. ELECTION OF DIRECTOR: THOMAS R. WATJEN For For Mgmt 1M. ELECTION OF DIRECTOR: DR. PHAIL WYNN, JR. For For Mgmt 2 ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. For For Mgmt 3 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS FOR 2013. For For Mgmt 8 4/30/2013 United States Steel Corp. X 1A. ELECTION OF CLASS III DIRECTOR: DAN O. DINGES For For Mgmt 1B. ELECTION OF CLASS III DIRECTOR: JOHN G. DROSDICK For For Mgmt 1C. ELECTION OF CLASS III DIRECTOR: JOHN J. ENGEL For For Mgmt 1D. ELECTION OF CLASS III DIRECTOR: CHARLES R. LEE For For Mgmt 1E. ELECTION OF CLASS II DIRECTOR: THOMAS W. LASORDA For For Mgmt 2 RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM For For Mgmt 3 APPROVAL, IN A NON-BINDING ADVISORY VOTE, OF THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS For For Mgmt 4 SHAREHOLDER PROPOSAL RECOMMENDING THE ELIMINATION OF THE CLASSIFIED BOARD OF DIRECTORS Against Against Mgmt 9 5/1/2013 AUXILIUM PHARM 05334D107 AUXL 1 DIRECTOR For For Mgmt ROLF A. CLASSON For For Mgmt ADRIAN ADAMS For For Mgmt PETER C. BRANDT For For Mgmt OLIVER S. FETZER, PH.D. For For Mgmt PAUL A. FRIEDMAN, M.D. For For Mgmt NANCY S. LURKER For For Mgmt WILLIAM T. MCKEE For For Mgmt 2 TO RATIFY THE SELECTION BY THE AUDIT AND COMPLIANCE COMMITTEE OF THE COMPANY'S BOARD OF DIRECTORS OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. For For Mgmt 3 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION PAID TO OUR NAMED EXECUTIVE OFFICERS, AS DISCLOSED PURSUANT TO THE COMPENSATION DISCLOSURE RULES OF THE SECURITIES AND EXCHANGE COMMISSION, INCLUDING THE COMPENSATION DISCUSSION AND ANALYSIS, THE COMPENSATION TABLES AND ANY RELATED MATERIALS DISCLOSED IN THIS PROXY STATEMENT FOR THE COMPANY'S 2 For For Mgmt 10 4/23/2013 SunTrust Banks, Inc. STI 1A. ELECTION OF DIRECTOR: ROBERT M. BEALL, II For For Mgmt 1B. ELECTION OF DIRECTOR: ALSTON D. CORRELL For For Mgmt 1C. ELECTION OF DIRECTOR: JEFFREY C. CROWE For For Mgmt 1D. ELECTION OF DIRECTOR: DAVID H. HUGHES For For Mgmt 1E. ELECTION OF DIRECTOR: M. DOUGLAS IVESTER For For Mgmt 1F. ELECTION OF DIRECTOR: KYLE PRECHTL LEGG For For Mgmt 1G. ELECTION OF DIRECTOR: WILLIAM A. LINNENBRINGER For For Mgmt 1H. ELECTION OF DIRECTOR: DONNA S. MOREA For For Mgmt 1I. ELECTION OF DIRECTOR: DAVID M. RATCLIFFE For For Mgmt 1J. ELECTION OF DIRECTOR: WILLIAM H. ROGERS, JR. For For Mgmt 1K. ELECTION OF DIRECTOR: FRANK W. SCRUGGS For For Mgmt 1L. ELECTION OF DIRECTOR: THOMAS R. WATJEN For For Mgmt 1M. ELECTION OF DIRECTOR: DR. PHAIL WYNN, JR. For For Mgmt 2 ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. For For Mgmt 3 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS FOR 2013. For For Mgmt 11 4/16/2013 U.S. Bancorp USB 1A. ELECTION OF DIRECTOR: DOUGLAS M. BAKER, JR. For For Mgmt 1B. ELECTION OF DIRECTOR: Y. MARC BELTON For For Mgmt 1C. ELECTION OF DIRECTOR: VICTORIA BUYNISKI GLUCKMAN For For Mgmt 1D. ELECTION OF DIRECTOR: ARTHUR D. COLLINS, JR. For For Mgmt 1E. ELECTION OF DIRECTOR: RICHARD K. DAVIS For For Mgmt 1F. ELECTION OF DIRECTOR: ROLAND A. HERNANDEZ For For Mgmt 1G. ELECTION OF DIRECTOR: DOREEN WOO HO For For Mgmt 1H. ELECTION OF DIRECTOR: JOEL W. JOHNSON For For Mgmt 1I. ELECTION OF DIRECTOR: OLIVIA F. KIRTLEY For For Mgmt 1J. ELECTION OF DIRECTOR: JERRY W. LEVIN For For Mgmt 1K. ELECTION OF DIRECTOR: DAVID B. O'MALEY For For Mgmt 1L. ELECTION OF DIRECTOR: O'DELL M. OWENS, M.D., M.P.H. For For Mgmt 1M. ELECTION OF DIRECTOR: CRAIG D. SCHNUCK For For Mgmt 1N. ELECTION OF DIRECTOR: PATRICK T. STOKES For For Mgmt 2 RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT AUDITOR FOR THE 2 For For Mgmt 3 ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR EXECUTIVES DISCLOSED IN THE PROXY STATEMENT. For For Mgmt 4 SHAREHOLDER PROPOSAL: ADOPTION OF A POLICY REQUIRING THAT THE CHAIRMAN OF THE BOARD BE AN INDEPENDENT DIRECTOR. Against Against Mgmt 12 4/25/2013 Sensient Technologies Corp. 81725T100 SXT DIRECTOR 1) HANK BROWN For For Mgmt 2) EDWARD H. CICHURSKI For For Mgmt 3) FERGUS M. CLYDESDALE For For Mgmt 4) JAMES A.D. CROFT For For Mgmt 5) WILLIAM V. HICKEY For For Mgmt 6) KENNETH P. MANNING For For Mgmt 7) PAUL MANNING For For Mgmt 8) ELAINE R. WEDRAL For For Mgmt 9) ESSIE WHITELAW For For Mgmt PROPOSAL TO APPROVE THE COMPENSATION PAID TO SENSIENT'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED PURSUANT TO ITEM -K, INCLUDING THE COMPENSATION DISCUSSION AND ANALYSIS, COMPENSATION TABLES AND NARRATIVE DISCUSSION IN THE ACCOMPANYING PROXY STATEMENT. For For Mgmt PROPOSAL THAT SENSIENT'S SHAREHOLDERS APPROVE THE COMPANY'S AMENDED AND RESTATED 2 For For Mgmt PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP, CERTIFIED PUBLIC ACCOUNTANTS, AS THE INDEPENDENT AUDITORS OF THE COMPANY FOR 2013. For For Mgmt 13 5/10/2013 Cooper Tire & Rubber Co. CTB DIRECTOR 1) ROY V. ARMES For For Mgmt 2) THOMAS P. CAPO For For Mgmt 3) STEVEN M. CHAPMAN For For Mgmt 4) JOHN J. HOLLAND For For Mgmt 5) JOHN F. MEIER For For Mgmt 6) CYNTHIA A. NIEKAMP For For Mgmt 7) JOHN H. SHUEY For For Mgmt 8) RICHARD L. WAMBOLD For For Mgmt 9) ROBERT D. WELDING For For Mgmt TO RATIFY THE SELECTION OF THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2013. For For Mgmt TO APPROVE, BY NON-BINDING VOTE, NAMED EXECUTIVE OFFICER COMPENSATION. For For Mgmt 14 5/2/2013 Stillwater Mining Co. 86074Q102 SWC Election of Directors 1 CRAIG L. FULLER For For Mgmt PATRICK M. JAMES For For Mgmt STEVEN S. LUCAS For For Mgmt MICHAEL S. PARRETT For For Mgmt FRANCIS R. MCALLISTER For For Mgmt SHERYL K. PRESSLER For For Mgmt GARY A. SUGAR For For Mgmt GEORGE M. BEE For For Mgmt 2 TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED ACCOUNTING FIRM FOR 2013. For For Mgmt 3 AN ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. For For Mgmt 4 SHAREHOLDER-PROPOSED BY-LAW AMENDMENT TO REQUIRE SUPERMAJORITY VOTING FOR CERTAIN BOARD ACTIONS. Against Against Mgmt 15 4/30/2013 Chubb Corp. (The) CB 1A) ELECTION OF DIRECTOR: ZOE BAIRD BUDINGER For For Mgmt 1B) ELECTION OF DIRECTOR: SHEILA P. BURKE For For Mgmt 1C) ELECTION OF DIRECTOR: JAMES I. CASH, JR. For For Mgmt 1D) ELECTION OF DIRECTOR: JOHN D. FINNEGAN For For Mgmt 1E) ELECTION OF DIRECTOR: LAWRENCE W. KELLNER For For Mgmt 1F) ELECTION OF DIRECTOR: MARTIN G. MCGUINN For For Mgmt 1G) ELECTION OF DIRECTOR: LAWRENCE M. SMALL For For Mgmt 1H) ELECTION OF DIRECTOR: JESS SODERBERG For For Mgmt 1I) ELECTION OF DIRECTOR: DANIEL E. SOMERS For For Mgmt 1J) ELECTION OF DIRECTOR: WILLIAM C. WELDON For For Mgmt 1K) ELECTION OF DIRECTOR: JAMES M. ZIMMERMAN For For Mgmt 1L) ELECTION OF DIRECTOR: ALFRED W. ZOLLAR For For Mgmt 2 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITOR. For For Mgmt 3 ADVISORY VOTE ON THE COMPENSATION PAID TO THE CORPORATION'S NAMED EXECUTIVE OFFICERS. For For Mgmt 4 SHAREHOLDER PROPOSAL REGARDING POLITICAL CONTRIBUTIONS AND RELATED EXPENDITURES. Against Against Mgmt 5 SHAREHOLDER PROPOSAL REGARDING PREPARATION OF AN ANNUAL SUSTAINABILITY REPORT. Against Against Mgmt 16 5/3/2013 Louisiana-Pacific Corp. LPX 1 DIRECTOR LIZANNE C. GOTTUNG For For Mgmt DUSTAN E. MCCOY For For Mgmt COLIN D. WATSON For For Mgmt 2 RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS LP'S INDEPENDENT AUDITOR FOR 2013. For For Mgmt 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION. For For Mgmt 4 APPROVAL OF THE LOUISIANA PACIFIC CORPORATION 2 For For Mgmt 17 5/2/2013 Capital One Financial Corp. 14040H105 COF 1A. ELECTION OF DIRECTOR: RICHARD D. FAIRBANK For For Mgmt 1B. ELECTION OF DIRECTOR: W. RONALD DIETZ For For Mgmt 1C. ELECTION OF DIRECTOR: LEWIS HAY, III For For Mgmt 1D. ELECTION OF DIRECTOR: BENJAMIN P. JENKINS, III For For Mgmt 1E. ELECTION OF DIRECTOR: PETER E. RASKIND For For Mgmt 1F. ELECTION OF DIRECTOR: MAYO A. SHATTUCK III For For Mgmt 1G. ELECTION OF DIRECTOR: BRADFORD H. WARNER For For Mgmt 1H. ELECTION OF DIRECTOR: CATHERINE G. WEST For For Mgmt 2 RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS OF CAPITAL ONE FOR 2013. For For Mgmt 3 ADVISORY APPROVAL OF CAPITAL ONE'S 2 For For Mgmt 4A. APPROVAL OF AMENDMENTS TO RESTATED CERTIFICATE OF INCORPORATION: FUTURE AMENDMENTS TO THE AMENDED AND RESTATED BYLAWS AND THE RESTATED CERTIFICATE OF INCORPORATION. For For Mgmt 4B. APPROVAL OF AMENDMENTS TO RESTATED CERTIFICATE OF INCORPORATION: REMOVING ANY DIRECTOR FROM OFFICE. For For Mgmt 4C. APPROVAL OF AMENDMENTS TO RESTATED CERTIFICATE OF INCORPORATION: CERTAIN BUSINESS COMBINATIONS. For For Mgmt 18 5/9/2013 Express Scripts Holding Co. EPR 1A. ELECTION OF DIRECTOR: GARY G. BENANAV For For Mgmt 1B. ELECTION OF DIRECTOR: MAURA C. BREEN For For Mgmt 1C. ELECTION OF DIRECTOR: WILLIAM J. DELANEY For For Mgmt 1D. ELECTION OF DIRECTOR: NICHOLAS J. LAHOWCHIC For For Mgmt 1E. ELECTION OF DIRECTOR: THOMAS P. MAC MAHON For For Mgmt 1F. ELECTION OF DIRECTOR: FRANK MERGENTHALER For For Mgmt 1G. ELECTION OF DIRECTOR: WOODROW A. MYERS, JR., MD For For Mgmt 1H. ELECTION OF DIRECTOR: JOHN O. PARKER, JR. For For Mgmt 1I. ELECTION OF DIRECTOR: GEORGE PAZ For For Mgmt 1J. ELECTION OF DIRECTOR: WILLIAM L. ROPER, MD, MPH For For Mgmt 1K. ELECTION OF DIRECTOR: SAMUEL K. SKINNER For For Mgmt 1L. ELECTION OF DIRECTOR: SEYMOUR STERNBERG For For Mgmt 2 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS. For For Mgmt 3 TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION. For For Mgmt 19 5/14/2013 First Republic Bank 2761917Q 1 DIRECTOR JAMES H. HERBERT, II For For Mgmt K. AUGUST-DEWILDE For For Mgmt THOMAS J. BARRACK, JR. For For Mgmt F.J. FAHRENKOPF, JR. For For Mgmt WILLIAM E. FORD For For Mgmt L. MARTIN GIBBS For For Mgmt SANDRA R. HERNANDEZ For For Mgmt PAMELA J. JOYNER For For Mgmt REYNOLD LEVY For For Mgmt JODY S. LINDELL For For Mgmt GEORGE G.C. PARKER For For Mgmt 2 TO RATIFY THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. For For Mgmt 3 TO APPROVE, BY ADVISORY (NON-BINDING) VOTE, THE COMPENSATION OF OUR EXECUTIVE OFFICERS (A "SAY ON PAY" VOTE). For For Mgmt 20 5/8/2013 Bank of America Corp. BAC For For Mgmt 1A. ELECTION OF DIRECTOR: SHARON L. ALLEN For For Mgmt 1B. ELECTION OF DIRECTOR: SUSAN S. BIES For For Mgmt 1C. ELECTION OF DIRECTOR: JACK O. BOVENDER, JR. For For Mgmt 1D. ELECTION OF DIRECTOR: FRANK P. BRAMBLE, SR. For For Mgmt 1E. ELECTION OF DIRECTOR: ARNOLD W. DONALD For For Mgmt 1F. ELECTION OF DIRECTOR: CHARLES K. GIFFORD For For Mgmt 1G. ELECTION OF DIRECTOR: CHARLES O. HOLLIDAY, JR. For For Mgmt 1H. ELECTION OF DIRECTOR: LINDA P. HUDSON For For Mgmt 1I. ELECTION OF DIRECTOR: MONICA C. LOZANO For For Mgmt 1J. ELECTION OF DIRECTOR: THOMAS J. MAY For For Mgmt 1K. ELECTION OF DIRECTOR: BRIAN T. MOYNIHAN For For Mgmt 1L. ELECTION OF DIRECTOR: LIONEL L. NOWELL, III For For Mgmt 1M. ELECTION OF DIRECTOR: R. DAVID YOST For For Mgmt 2 AN ADVISORY (NON-BINDING) VOTE TO APPROVE EXECUTIVE COMPENSATION (SAY ON PAY). For For Mgmt 3 RATIFICATION OF THE APPOINTMENT OF THE REGISTERED INDEPENDENT PUBLIC ACCOUNTING FIRM FOR 2013. Against Against Mgmt 4 STOCKHOLDER PROPOSAL - REPORT ON POLITICAL CONTRIBUTIONS. Against Against Mgmt 5 STOCKHOLDER PROPOSAL - PROXY ACCESS. Against Against Mgmt 6 STOCKHOLDER PROPOSAL - MULTIPLE BOARD SERVICE. Against Against Mgmt 7 STOCKHOLDER PROPOSAL - POLITICAL CONTRIBUTIONS. Against Against Mgmt 8 STOCKHOLDER PROPOSAL - MORTGAGE SERVICING. Against Against Mgmt 21 5/8/2013 Fairchild Semiconductor Intl, Inc. FCS ELECTION OF DIRECTOR: CHARLES P. CARINALLI For For Mgmt ELECTION OF DIRECTOR: RANDY W. CARSON For For Mgmt ELECTION OF DIRECTOR: TERRY A. KLEBE For For Mgmt ELECTION OF DIRECTOR: ANTHONY LEAR For For Mgmt ELECTION OF DIRECTOR: THOMAS L. MAGNANTI For For Mgmt ELECTION OF DIRECTOR: KEVIN J. MCGARITY For For Mgmt ELECTION OF DIRECTOR: BRYAN R. ROUB For For Mgmt ELECTION OF DIRECTOR: RONALD W. SHELLY For For Mgmt ELECTION OF DIRECTOR: MARK S. THOMPSON For For Mgmt 2 PROPOSAL TO APPROVE AN AMENDMENT TO THE FAIRCHILD SEMICONDUCTOR 2 For For Mgmt 3 PROPOSAL TO APPROVE AN ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION. For For Mgmt 4 PROPOSAL TO RATIFY INDEPENDENT PUBLIC ACCOUNTING FIRM FOR 2013. For For Mgmt 22 5/8/2013 Hospira, Inc. HSP 1A. ELECTION OF DIRECTOR: CONNIE R. CURRAN For For Mgmt 1B. ELECTION OF DIRECTOR: WILLIAM G. DEMPSEY For For Mgmt 1C. ELECTION OF DIRECTOR: DENNIS M. FENTON For For Mgmt 1D. ELECTION OF DIRECTOR: HEINO VON PRONDZYNSKI For For Mgmt 1E. ELECTION OF DIRECTOR: MARK F. WHEELER For For Mgmt 2 ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. For For Mgmt 3 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS AUDITORS FOR HOSPIRA FOR 2013. THE BOARD OF DIRECTORS RECOMMENDS YOU VOTE "AGAINST" THE FOLLOWING PROPOSAL 4. For For Mgmt 4 SHAREHOLDER PROPOSAL - WRITTEN CONSENT. Against Against Mgmt 23 5/14/2013 Select Comfort Corp. 81616X103 SCSS 1A. ELECTION OF DIRECTOR: MICHAEL J. HARRISON For For Mgmt 1B. ELECTION OF DIRECTOR: SHELLY R. IBACH For For Mgmt 1C. ELECTION OF DIRECTOR: DAVID T. KOLLAT For For Mgmt 2 VOTE ON A PROPOSED AMENDMENT TO THE SELECT COMFORT CORPORATION AMENDED AND RESTATED 2,500,000 SHARES. For For Mgmt 3 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. For For Mgmt 4 ADVISORY VOTE ON THE RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 28, 2013. For For Mgmt 24 4/26/2013 Credit Suisse Group ADR CS 1B CONSULTATIVE VOTE ON THE 2 For For Mgmt 1C APPROVAL OF THE 2, THE PARENT COMPANY'S 2'S 2 For For Mgmt 2 DISCHARGE OF THE ACTS OF THE MEMBERS OF THE BOARD OF DIRECTORS AND EXECUTIVE BOARD For For Mgmt 3A RESOLUTION ON THE APPROPRIATION OF RETAINED EARNINGS For For Mgmt 3B RESOLUTION ON THE DISTRIBUTION AGAINST RESERVES FROM CAPITAL CONTRIBUTIONS IN SHARES AND IN CASH For For Mgmt 4A CHANGES IN SHARE CAPITAL: INCREASE IN, AMENDMENT TO AND EXTENSION OF AUTHORIZED CAPITAL For For Mgmt 4B CHANGES IN SHARE CAPITAL: INCREASE IN CONDITIONAL CAPITAL FOR EMPLOYEE SHARES For For Mgmt 5 OTHER AMENDMENTS TO THE ARTICLES OF ASSOCIATION (QUORUM OF THE BOARD OF DIRECTORS) For For Mgmt 6A1 RE-ELECTION OF NOREEN DOYLE TO THE BOARD OF DIRECTOR For For Mgmt 6A2 RE-ELECTION OF JASSIM BIN HAMAD J.J. AL THANI TO THE BOARD OF DIRECTOR For For Mgmt 6A3 ELECTION OF KAI S. NARGOLWALA TO THE BOARD OF DIRECTOR For For Mgmt 6B ELECTION OF THE INDEPENDENT AUDITORS For For Mgmt 6C ELECTION OF THE SPECIAL AUDITORS For For Mgmt 7 IF VOTING OR ELECTIONS TAKE PLACE ON PROPOSALS SUBMITTED DURING THE ANNUAL GENERAL MEETING ITSELF AS DEFINED IN ART. 700 PARAS. 3 AND 4 OF THE SWISS CODE OF OBLIGATIONS, I HEREBY INSTRUCT THE INDEPENDENT PROXY TO VOTE IN FAVOR OF THE PROPOSAL OF THE BOARD OF DIRECTORS. For For Mgmt 25 5/2/2013 Goldcorp, Inc. GG DIRECTOR For For Mgmt 1) JOHN P. BELL For For Mgmt 2) BEVERLEY A. BRISCOE For For Mgmt 3) PETER J. DEY For For Mgmt 4) DOUGLAS M. HOLTBY For For Mgmt 5) CHARLES A. JEANNES For For Mgmt 6) P. RANDY REIFEL For For Mgmt 7) A. DAN ROVIG For For Mgmt 8) IAN W. TELFER For For Mgmt 9) BLANCA TREVIÑO For For Mgmt KENNETH F. WILLIAMSON For For Mgmt B IN RESPECT OF THE APPOINTMENT OF DELOITTE LLP, INDEPENDENT REGISTERED CHARTERED ACCOUNTANTS, AS AUDITORS OF THE COMPANY AND AUTHORIZING THE DIRECTORS TO FIX THEIR REMUNERATION; For For Mgmt C A RESOLUTION APPROVING CERTAIN AMENDMENTS TO THE RESTRICTED SHARE UNIT PLAN OF THE COMPANY; For For Mgmt D A NON-BINDING ADVISORY RESOLUTION ACCEPTING THE COMPANY'S APPROACH TO EXECUTIVE COMPENSATION. For For Mgmt 26 4/30/2013 Suncor Energy, Inc. SU 1 DIRECTOR MEL E. BENSON For For Mgmt DOMINIC D'ALESSANDRO For For Mgmt JOHN T. FERGUSON For For Mgmt W. DOUGLAS FORD For For Mgmt PAUL HASELDONCKX For For Mgmt JOHN R. HUFF For For Mgmt JACQUES LAMARRE For For Mgmt MAUREEN MCCAW For For Mgmt MICHAEL W. O'BRIEN For For Mgmt JAMES W. SIMPSON For For Mgmt EIRA M. THOMAS For For Mgmt STEVEN W. WILLIAMS For For Mgmt 2 RE-APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS AUDITOR OF SUNCOR ENERGY INC. FOR THE ENSUING YEAR AND AUTHORIZE THE DIRECTORS TO FIX THEIR REMUNERATION AS SUCH. For For Mgmt 3 TO APPROVE THE INCREASE IN THE NUMBER OF COMMON SHARES OF SUNCOR ENERGY INC. RESERVED FOR ISSUANCE PURSUANT TO THE SUNCOR ENERGY INC. STOCK OPTION PLAN BY AN ADDITIONAL 23,000,, AS DESCRIBED IN THE ACCOMPANYING MANAGEMENT PROXY CIRCULAR. For For Mgmt 4 TO ACCEPT THE APPROACH TO EXECUTIVE COMPENSATION DISCLOSED IN THE ACCOMPANYING MANAGEMENT PROXY CIRCULAR. For For Mgmt 27 5/15/2013 PolyOne Corp. 73179P106 POL 1 DIRECTOR SANDRA BEACH LIN For For Mgmt DR. CAROL A. CARTWRIGHT For For Mgmt RICHARD H. FEARON For For Mgmt GREGORY J. GOFF For For Mgmt GORDON D. HARNETT For For Mgmt RICHARD A. LORRAINE For For Mgmt STEPHEN D. NEWLIN For For Mgmt WILLIAM H. POWELL For For Mgmt FARAH M. WALTERS For For Mgmt WILLIAM A. WULFSOHN For For Mgmt 2 PROPOSAL TO APPROVE THE ADVISORY RESOLUTION ON NAMED EXECUTIVE OFFICER COMPENSATION. For For Mgmt 3 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2013. For For Mgmt 28 4/25/2013 Brookfield Office Properties, Inc. BPO A DIRECTOR MR. WILLIAM T. CAHILL For For Mgmt MR. CHRISTIE J.B. CLARK For For Mgmt MR. RICHARD B. CLARK For For Mgmt MR. JACK L. COCKWELL For For Mgmt MR. DENNIS H. FRIEDRICH For For Mgmt MR. MICHAEL HEGARTY For For Mgmt MR. BRIAN W. KINGSTON For For Mgmt MR. PAUL J. MASSEY JR. For For Mgmt MR. F. ALLAN MCDONALD For For Mgmt MR. ROBERT L. STELZL For For Mgmt MR. JOHN E. ZUCCOTTI For For Mgmt B THE APPOINTMENT OF DELOITTE LLP AS THE EXTERNAL AUDITOR AND AUTHORIZING THE DIRECTORS TO SET THE EXTERNAL AUDITOR'S REMUNERATION; For For Mgmt C THE ADVISORY RESOLUTION ON THE CORPORATION'S APPROACH TO EXECUTIVE COMPENSATION; For For Mgmt D THE ORDINARY RESOLUTION APPROVING AMENDMENTS TO THE SHARE OPTION PLAN; For For Mgmt E THE ORDINARY RESOLUTION APPROVING THE ADOPTION OF A NEW SHARE OPTION PLAN. For For Mgmt 29 5/7/2013 Warner Chilcott PLC 93443W109 WCRXY 1A. ELECTION OF CLASS I DIRECTOR: JOHN P. CONNAUGHTON For For Mgmt 1B. ELECTION OF CLASS I DIRECTOR: TAMAR D. HOWSON For For Mgmt 2 TO APPROVE THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP, A REGISTERED PUBLIC ACCOUNTING FIRM, AS INDEPENDENT AUDITORS OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013, AND TO AUTHORIZE THE BOARD OF DIRECTORS TO DETERMINE THE AUDITORS' REMUNERATION. For For Mgmt 3 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. For For Mgmt 30 5/3/2013 Occidental Petroleum Corp. OXY 1A. ELECTION OF DIRECTOR: SPENCER ABRAHAM For For Mgmt 1B. ELECTION OF DIRECTOR: HOWARD I. ATKINS For For Mgmt 1C. ELECTION OF DIRECTOR: STEPHEN I. CHAZEN For For Mgmt 1D. ELECTION OF DIRECTOR: EDWARD P. DJEREJIAN For For Mgmt 1E. ELECTION OF DIRECTOR: JOHN E. FEICK For For Mgmt 1F. ELECTION OF DIRECTOR: MARGARET M. FORAN For For Mgmt 1G. ELECTION OF DIRECTOR: CARLOS M. GUTIERREZ For For Mgmt 1H. ELECTION OF DIRECTOR: RAY R. IRANI For For Mgmt 1I. ELECTION OF DIRECTOR: AVEDICK B. POLADIAN For For Mgmt 1J. ELECTION OF DIRECTOR: AZIZ D. SYRIANI For For Mgmt 2 ADVISORY VOTE APPROVING EXECUTIVE COMPENSATION For For Mgmt 3 RATIFICATION OF SELECTION OF KPMG LLP AS INDEPENDENT AUDITORS For For Mgmt 4 STOCKHOLDER RIGHT TO ACT BY WRITTEN CONSENT Against Against Mgmt 31 4/29/2013 Petroleo Brasileiro Petrobras SA (ADR) 71654V101 PBR/A O4A ELECTION OF THE MEMBERS OF THE BOARD OF DIRECTORS: APPOINTED BY THE MINORITY SHAREHOLDERS (ACCOMPANYING THE VOTES OF THE CANDIDATE APPOINTED BY THE MAJORITY OF THE MINORITY SHAREHOLDERS) For For Mgmt O6A ELECTION OF THE MEMBERS OF THE FISCAL BOARD AND THEIR RESPECTIVE SUBSTITUTES: APPOINTED BY THE MINORITY SHAREHOLDERS (ACCOMPANYING THE VOTES OF THE CANDIDATE APPOINTED BY THE MAJORITY OF THE MINORITY SHAREHOLDERS) For For Mgmt 32 5/2/2013 Stillwater Mining Co. 86074Q102 SWC DIRECTOR 1) CRAIG L. FULLER For For Mgmt 2) PATRICK M. JAMES For For Mgmt 3) STEVEN S. LUCAS For For Mgmt 4) MICHAEL S. PARRETT For For Mgmt 5) FRANCIS R. MCALLISTER For For Mgmt 6) SHERYL K. PRESSLER For For Mgmt 7) GARY A. SUGAR For For Mgmt 8) GEORGE M. BEE For For Mgmt TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED ACCOUNTING FIRM FOR 2013. For For Mgmt AN ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. For For Mgmt SHAREHOLDER-PROPOSED BY-LAW AMENDMENT TO REQUIRE SUPERMAJORITY VOTING FOR CERTAIN BOARD ACTIONS. Against Against Mgmt 33 5/2/2013 Allegheny Technologies, Inc. 01741R102 ATI DIRECTOR 1) RICHARD J. HARSHMAN For For Mgmt 2) CAROLYN CORVI For For Mgmt 3) BARBARA S. JEREMIAH For For Mgmt 4) JOHN D. TURNER For For Mgmt 2 ADVISORY VOTE TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. For For Mgmt 3 RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS FOR 2013. For For Mgmt 34 5/14/2013 Prudential Financial, Inc. PRU 1A. ELECTION OF DIRECTOR: THOMAS J. BALTIMORE, JR. For For Mgmt 1B. ELECTION OF DIRECTOR: GORDON M. BETHUNE For For Mgmt 1C. ELECTION OF DIRECTOR: GASTON CAPERTON For For Mgmt 1D. ELECTION OF DIRECTOR: GILBERT F. CASELLAS For For Mgmt 1E. ELECTION OF DIRECTOR: JAMES G. CULLEN For For Mgmt 1F. ELECTION OF DIRECTOR: WILLIAM H. GRAY III For For Mgmt 1G. ELECTION OF DIRECTOR: MARK B. GRIER For For Mgmt 1H. ELECTION OF DIRECTOR: CONSTANCE J. HORNER For For Mgmt 1I. ELECTION OF DIRECTOR: MARTINA HUND-MEJEAN For For Mgmt 1J. ELECTION OF DIRECTOR: KARL J. KRAPEK For For Mgmt 1K. ELECTION OF DIRECTOR: CHRISTINE A. POON For For Mgmt 1L. ELECTION OF DIRECTOR: JOHN R. STRANGFELD For For Mgmt 1M. ELECTION OF DIRECTOR: JAMES A. UNRUH For For Mgmt 2 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. For For Mgmt 3 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. For For Mgmt 4 SHAREHOLDER PROPOSAL REGARDING WRITTEN CONSENT. Against Against Mgmt 35 4/25/2013 AGCO Corp. AGCO 1A. ELECTION OF DIRECTOR: P. GEORGE BENSON For For Mgmt 1B. ELECTION OF DIRECTOR: WOLFGANG DEML For For Mgmt 1C. ELECTION OF DIRECTOR: LUIZ F. FURLAN For For Mgmt 1D. ELECTION OF DIRECTOR: GEORGE E. MINNICH For For Mgmt 1E. ELECTION OF DIRECTOR: MARTIN H. RICHENHAGEN For For Mgmt 1F. ELECTION OF DIRECTOR: GERALD L. SHAHEEN For For Mgmt 1G. ELECTION OF DIRECTOR: MALLIKA SRINIVASAN For For Mgmt 1H. ELECTION OF DIRECTOR: HENDRIKUS VISSER For For Mgmt 2 TO APPROVE THE MATERIAL TERMS OF THE PERFORMANCE GOALS FOR QUALIFIED PERFORMANCE-BASED COMPENSATION UNDER THE AGCO CORPORATION AMENDED AND RESTATED MANAGEMENT INCENTIVE PLAN PURSUANT TO SECTION 162(M) OF THE INTERNAL REVENUE CODE. For For Mgmt 3 NON-BINDING ADVISORY RESOLUTION TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. For For Mgmt 4 RATIFICATION OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. For For Mgmt 36 5/23/2013 Chart Industries Inc. 16115Q100 CTITQ 1) SAMUEL F. THOMAS For For Mgmt W. DOUGLAS BROWN For For Mgmt RICHARD E. GOODRICH For For Mgmt STEVEN W. KRABLIN For For Mgmt MICHAEL W. PRESS For For Mgmt JAMES M. TIDWELL For For Mgmt THOMAS L. WILLIAMS For For Mgmt 2) RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. For For Mgmt 3) APPROVAL, ON AN ADVISORY BASIS, OF THE COMPANY'S EXECUTIVE COMPENSATION. For For Mgmt 37 5/17/2013 Westlake Chemical Corp. WLK 1 DIRECTOR For For Mgmt ROBERT T. BLAKELY* For For Mgmt ALBERT CHAO* For For Mgmt MICHAEL J. GRAFF* For For Mgmt R. BRUCE NORTHCUTT$ For For Mgmt 2 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP TO SERVE AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. For For Mgmt 3 TO APPROVE THE AMENDMENT AND RESTATEMENT OF THE 2 For For Mgmt 38 5/22/2013 Nationstar Mortgage Holdings, Inc. 63861C109 NSM 1 DIRECTOR ROY A. GUTHRIE For For Mgmt MICHAEL D. MALONE For For Mgmt 2 THE RATIFICATION OF ERNST & YOUNG LLP AS NATIONSTAR'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2013. For For Mgmt 39 5/15/2013 Volcano Corp VOLC 1 DIRECTOR KIERAN T. GALLAHUE For For Mgmt ALEXIS V. LUKIANOV For For Mgmt ERIC J. TOPOL, M.D. For For Mgmt 2 TO RATIFY, ON AN ADVISORY (NONBINDING) BASIS, THE APPOINTMENT OF SIDDHARTHA KADIA, PH.D. TO OUR BOARD OF DIRECTORS TO FILL A VACANCY IN CLASS II, TO HOLD OFFICE UNTIL 2 For For Mgmt 3 TO APPROVE OUR AMENDED AND RESTATED 2, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. For For Mgmt 4 TO APPROVE, PURSUANT TO NASDAQ STOCK MARKET RULE 5635, THE POTENTIAL ISSUANCE OF OUR COMMON STOCK UPON THE EXERCISE OF WARRANTS ISSUED BY US IN CONNECTION WITH OUR RECENT SALE OF 1.75% CONVERTIBLE SENIOR NOTES DUE 2017. For For Mgmt 5 TO RATIFY THE SELECTION OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF VOLCANO CORPORATION FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. For For Mgmt 6 RESOLVED, THAT VOLCANO'S STOCKHOLDERS APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS, AS DISCLOSED IN VOLCANO'S PROXY STATEMENT FOR THE 2, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. For For Mgmt 40 5/14/2013 Impax Laboratories, Inc. 45256B101 IPXL 1 DIRECTOR LESLIE Z. BENET, PH.D. For For Mgmt ROBERT L. BURR For For Mgmt ALLEN CHAO, PH.D. For For Mgmt NIGEL TEN FLEMING, PHD For For Mgmt LARRY HSU, PH.D. For For Mgmt MICHAEL MARKBREITER For For Mgmt PETER R. TERRERI For For Mgmt 2 TO APPROVE THE SECOND AMENDMENT AND RESTATEMENT OF THE COMPANY'S 2, AMONG OTHER ITEMS, INCREASE THE AGGREGATE NUMBER OF SHARES OF THE COMPANY'S COMMON STOCK THAT MAY BE ISSUED UNDER SUCH PLAN BY 3.15 MILLION SHARES. For For Mgmt 3 TO APPROVE, BY NON-BINDING VOTE, NAMED EXECUTIVE OFFICER COMPENSATION. For For Mgmt 4 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. For For Mgmt 41 5/23/2013 Quanta Services, Inc. _74762E102 1A. ELECTION OF DIRECTOR: JAMES R. BALL For For Mgmt 1B. ELECTION OF DIRECTOR: J. MICHAL CONAWAY For For Mgmt 1C. ELECTION OF DIRECTOR: VINCENT D. FOSTER For For Mgmt 1D. ELECTION OF DIRECTOR: BERNARD FRIED For For Mgmt 1E. ELECTION OF DIRECTOR: LOUIS C. GOLM For For Mgmt 1F. ELECTION OF DIRECTOR: WORTHING F. JACKMAN For For Mgmt 1G. ELECTION OF DIRECTOR: JAMES F. O'NEIL III For For Mgmt 1H. ELECTION OF DIRECTOR: BRUCE RANCK For For Mgmt 1I. ELECTION OF DIRECTOR: MARGARET B. SHANNON For For Mgmt 1J. ELECTION OF DIRECTOR: PAT WOOD, III For For Mgmt 2 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. For For Mgmt 3 TO APPROVE, BY NON-BINDING ADVISORY VOTE, QUANTA'S EXECUTIVE COMPENSATION. For For Mgmt 42 5/2/2013 Allegheny Technologies, Inc. 01741R102 ATI 1 DIRECTOR RICHARD J. HARSHMAN For For Mgmt CAROLYN CORVI For For Mgmt BARBARA S. JEREMIAH For For Mgmt JOHN D. TURNER For For Mgmt 2 ADVISORY VOTE TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. For For Mgmt 3 RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS FOR 2013. For For Mgmt 43 5/21/2013 Teradyne, Inc. TER 1A ELECTION OF DIRECTOR: JAMES W. BAGLEY For For Mgmt 1B ELECTION OF DIRECTOR: MICHAEL A. BRADLEY For For Mgmt 1C ELECTION OF DIRECTOR: ALBERT CARNESALE For For Mgmt 1D ELECTION OF DIRECTOR: DANIEL W. CHRISTMAN For For Mgmt 1E ELECTION OF DIRECTOR: EDWIN J. GILLIS For For Mgmt 1F ELECTION OF DIRECTOR: TIMOTHY E. GUERTIN For For Mgmt 1G ELECTION OF DIRECTOR: PAUL J. TUFANO For For Mgmt 1H ELECTION OF DIRECTOR: ROY A. VALLEE For For Mgmt 2 TO APPROVE, IN A NON-BINDING, ADVISORY VOTE, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. For For Mgmt 3 TO APPROVE AN AMENDMENT TO THE 2006 EQUITY & CASH COMPENSATION INCENTIVE PLAN TO INCREASE AGGREGATE NUMBER OF SHARES OF COMMON STOCK THAT MAY BE ISSUED PURSUANT TO PLAN BY 10,000,000 SHARES. For For Mgmt 4 TO APPROVE AN AMENDMENT TO THE 1, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. For For Mgmt 5 TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. For For Mgmt 44 5/22/2013 LyondellBasell Industries N.V. Class A N53745100 LYB 1 DIRECTOR For For Mgmt JACQUES AIGRAIN For For Mgmt SCOTT M. KLEINMAN For For Mgmt BRUCE A. SMITH For For Mgmt 2 ADOPTION OF ANNUAL ACCOUNTS FOR 2012 For For Mgmt 3 DISCHARGE FROM LIABILITY OF SOLE MEMBER OF THE MANAGEMENT BOARD For For Mgmt 4 DISCHARGE FROM LIABILITY OF MEMBERS OF THE SUPERVISORY BOARD For For Mgmt 5 RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM For For Mgmt 6 APPOINTMENT OF PRICEWATERHOUSECOOPERS ACCOUNTANTS N.V. AS OUR AUDITOR FOR THE DUTCH ANNUAL ACCOUNTS For For Mgmt 7 APPROVAL OF COMPENSATION OF THE MEMBERS OF THE SUPERVISORY BOARD For For Mgmt 8 RATIFICATION AND APPROVAL OF DIVIDENDS IN RESPECT OF THE 2 For For Mgmt 9 ADVISORY VOTE APPROVING EXECUTIVE COMPENSATION For For Mgmt 10 APPROVAL TO REPURCHASE UP TO 10% OF ISSUED SHARE CAPITAL For For Mgmt 11 APPROVAL TO CANCEL UP TO 10% OF SHARE CAPITAL HELD IN TREASURY For For Mgmt 12 APPROVAL TO AMEND ARTICLES OF ASSOCIATION For For Mgmt 45 6/3/2013 Monster Beverage Corp. MNST 1 DIRECTOR For For Mgmt RODNEY C. SACKS For For Mgmt HILTON H. SCHLOSBERG For For Mgmt NORMAN C. EPSTEIN For For Mgmt BENJAMIN M. POLK For For Mgmt SYDNEY SELATI For For Mgmt HAROLD C. TABER, JR. For For Mgmt MARK S. VIDERGAUZ For For Mgmt 2 PROPOSAL TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. For For Mgmt 3 PROPOSAL TO APPROVE, ON A NON-BINDING, ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. For For Mgmt 46 5/22/2013 Group 1 Automotive, Inc. GPI 1 DIRECTOR For For Mgmt JOHN L. ADAMS For For Mgmt J. TERRY STRANGE For For Mgmt MAX P. WATSON, JR. For For Mgmt 2 ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION For For Mgmt 3 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013 For For Mgmt 47 5/20/2013 Plains Exploration and Production Co. PXP 1 AGREEMENT AND PLAN OF MERGER, BY AND AMONG THE COMPANY, FREEPORT-MCMORAN COPPER & GOLD INC. ("FCX") AND IMONC LLC, A WHOLLY OWNED SUBSIDIARY OF FCX, AS SUCH AGREEMENT MAY BE AMENDED FROM TIME TO TIME, WHICH PROVIDES FOR, AMONG OTHER THINGS, THE MERGER OF THE COMPANY WITH AND INTO IMONC LLC, WITH IMONC LLC SURVIVING THE MERGER AS A WHOLLY OWNED SUBSIDIARY OF FCX. For For Mgmt 2 APPROVAL, ON AN ADVISORY (NON-BINDING) BASIS, OF THE SPECIFIED COMPENSATION THAT MAY BE RECEIVED BY THE COMPANY'S NAMED EXECUTIVE OFFICERS IN CONNECTION WITH THE MERGER. For For Mgmt 3 APPROVAL OF ANY ADJOURNMENT OF THE SPECIAL MEETING, IF NECESSARY, TO SOLICIT ADDITIONAL PROXIES IN FAVOR OF THE PROPOSAL TO ADOPT THE MERGER AGREEMENT. For For Mgmt 48 5/22/2013 Advance Auto Parts, Inc. 1 DIRECTOR For For Mgmt JOHN F. BERGSTROM For For Mgmt JOHN C. BROUILLARD For For Mgmt FIONA P. DIAS For For Mgmt DARREN R. JACKSON For For Mgmt WILLIAM S. OGLESBY For For Mgmt J. PAUL RAINES For For Mgmt GILBERT T. RAY For For Mgmt CARLOS A. SALADRIGAS For For Mgmt JIMMIE L. WADE For For Mgmt 2 APPROVE, BY ADVISORY VOTE, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. For For Mgmt 3 APPROVE PROPOSAL TO AMEND THE COMPANY'S CERTIFICATE OF INCORPORATION TO ELIMINATE SUPERMAJORITY VOTING REQUIREMENTS. For For Mgmt 4 APPROVE PROPOSAL TO AMEND THE COMPANY'S CERTIFICATE OF INCORPORATION TO PERMIT STOCKHOLDERS TO CALL A SPECIAL MEETING. For For Mgmt 5 RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP (DELOITTE) AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. For For Mgmt 49 5/24/2013 Mylan, Inc. MYL 1A. ELECTION OF DIRECTOR: HEATHER BRESCH For For Mgmt 1B. ELECTION OF DIRECTOR: WENDY CAMERON For For Mgmt 1C. ELECTION OF DIRECTOR: ROBERT J. CINDRICH For For Mgmt 1D. ELECTION OF DIRECTOR: ROBERT J. COURY For For Mgmt 1E. ELECTION OF DIRECTOR: NEIL DIMICK, C.P.A. For For Mgmt 1F. ELECTION OF DIRECTOR: MELINA HIGGINS For For Mgmt 1G. ELECTION OF DIRECTOR: DOUGLAS J. LEECH, C.P.A. For For Mgmt 1H. ELECTION OF DIRECTOR: RAJIV MALIK For For Mgmt 1I. ELECTION OF DIRECTOR: JOSEPH C. MAROON, M.D. For For Mgmt 1J. ELECTION OF DIRECTOR: MARK W. PARRISH For For Mgmt 1K. ELECTION OF DIRECTOR: RODNEY L. PIATT, C.P.A. For For Mgmt 1L. ELECTION OF DIRECTOR: C.B. TODD For For Mgmt 1M. ELECTION OF DIRECTOR: RANDALL L. (PETE) VANDERVEEN, PH.D., R.PH., C.P.A. For For Mgmt 2 RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2013. For For Mgmt 3 APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS OF THE COMPANY. For For Mgmt 4 CONSIDER A SHAREHOLDER PROPOSAL REQUESTING THE ADOPTION OF A MANDATORY POLICY REQUIRING THAT THE CHAIRMAN OF THE BOARD OF DIRECTORS BE AN INDEPENDENT DIRECTOR. Against Against Mgmt 50 6/5/2013 Imperva, Inc. 45321L100 IMPV 1 DIRECTOR THERESIA GOUW For For Mgmt FRANK SLOOTMAN For For Mgmt DAVID STROHM For For Mgmt 2 RATIFICATION OF THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. For For Mgmt 51 5/23/2013 ViroPharma, Inc. VPHM 1 DIRECTOR WILLIAM D. CLAYPOOL, MD For For Mgmt JULIE H. MCHUGH For For Mgmt 2 TO APPROVE THE VIROPHARMA INCORPORATED ANNUAL INCENTIVE PLAN For For Mgmt 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION For For Mgmt 4 RATIFICATION OF APPOINTMENT OF KPMG AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013 For For Mgmt 52 5/30/2013 WESCO Intl, Inc. 95082P105 WCC 1 DIRECTOR SANDRA BEACH LIN For For Mgmt ROBERT J. TARR, JR. For For Mgmt STEPHEN A. VAN OSS For For Mgmt 2 APPROVE, ON AN ADVISORY BASIS, THE COMPANY'S EXECUTIVE COMPENSATION. For For Mgmt 3 APPROVE THE RENEWAL AND RESTATEMENT OF THE WESCO INTERNATIONAL, INC. 1999 LONG-TERM INCENTIVE PLAN. For For Mgmt 4 RE-APPROVE THE MATERIAL TERMS OF THE PERFORMANCE GOALS UNDER THE WESCO INTERNATIONAL, INC. 1999 LONG-TERM INCENTIVE PLAN. For For Mgmt 5 RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2013. For For Mgmt 6 CONSIDER A STOCKHOLDER PROPOSAL DESCRIBED IN THE ACCOMPANYING PROXY STATEMENT, IF PROPERLY PRESENTED AT THE MEETING. Against Against Mgmt 53 6/12/2013 PHH Corp PHH 1 DIRECTOR JANE D. CARLIN For For Mgmt THOMAS P. GIBBONS For For Mgmt DEBORAH M. REIF For For Mgmt CARROLL R. WETZEL, JR. For For Mgmt JON A. BOSCIA For For Mgmt GLEN A. MESSINA For For Mgmt CHARLES P. PIZZI For For Mgmt JAMES O. EGAN For For Mgmt ALLAN Z. LOREN For For Mgmt GREGORY J. PARSEGHIAN For For Mgmt JANE D. CARLIN For For Mgmt THOMAS P. GIBBONS For For Mgmt DEBORAH M. REIF For For Mgmt CARROLL R. WETZEL, JR. For For Mgmt 2 TO APPROVE THE AMENDMENT TO THE CHARTER OF THE COMPANY TO DECLASSIFY THE BOARD OF DIRECTORS AS CONTEMPLATED BY THE ARTICLES OF AMENDMENT. For For Mgmt 3 TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. For For Mgmt 4 TO APPROVE AN ADVISORY RESOLUTION APPROVING THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. For For Mgmt 54 6/20/2013 ARIAD Pharmaceuticals, Inc. 04033A100 ARIA 1 DIRECTOR ATHANASE LAVIDAS, PH.D For For Mgmt MASSIMO RADAELLI, PH.D. For For Mgmt 2 TO APPROVE AN AMENDMENT TO OUR CERTIFICATE OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK FROM For For Mgmt 3 TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. For For Mgmt 4 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS, AS DISCLOSED IN THE PROXY STATEMENT. For For Mgmt 55 6/20/2013 Abercrombie & Fitch Co. ANF 1A. ELECTION OF DIRECTOR: JAMES B. BACHMANN For For Mgmt 1B. ELECTION OF DIRECTOR: MICHAEL E. GREENLEES For For Mgmt 1C. ELECTION OF DIRECTOR: KEVIN S. HUVANE For For Mgmt 1D. ELECTION OF DIRECTOR: MICHAEL S. JEFFRIES For For Mgmt 1E. ELECTION OF DIRECTOR: JOHN W. KESSLER For For Mgmt 1F. ELECTION OF DIRECTOR: CRAIG R. STAPLETON For For Mgmt 2 ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. For For Mgmt 3 RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING FEBRUARY 1, 2014. For For Mgmt 4 STOCKHOLDER PROPOSAL ON A POLICY REGARDING ACCELERATED VESTING OF EQUITY AWARDS OF SENIOR EXECUTIVES UPON A CHANGE OF CONTROL, IF STOCKHOLDER PROPOSAL IS PROPERLY PRESENTED AT THE ANNUAL MEETING. Against Against Mgmt 5 STOCKHOLDER PROPOSAL REGARDING ADOPTION OF A "SPECIFIC PERFORMANCE POLICY", IF STOCKHOLDER PROPOSAL IS PROPERLY PRESENTED AT THE ANNUAL MEETING. Against Against Mgmt Proxy Voting Records 361 Managed Futures Strategy Fund Reporting Period:7/1/12 to 6/30/13 There have been no proxies voted on behalf of the Fund for the period 7/1/12 to 6/30/13. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Investment Managers Series Trust By (Signature and Title)* /s/ John Zader John, Zader, President Date August 27, 2013 * Print the name and title of each signing officer under his or her signature.
